


Exhibit 10.22

 

EXECUTION COPY

 

THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of October 28, 2011
(this “Agreement”), is made by and between NRFC WF CMBS, LLC, a Delaware limited
liability company (“Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (as more specifically defined below, “Buyer”). 
Seller and Buyer (each also a “Party”) hereby agree as follows:

 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01  Applicability.  Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in and interests related to such Assets, against the transfer of funds by
Buyer representing the Purchase Price for such Assets, with a simultaneous
agreement by Buyer to transfer to Seller and Seller to repurchase such Assets in
a repurchase transaction at a date not later than the Facility Termination Date,
against the transfer of funds by Seller representing the Repurchase Price for
such Assets.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

Section 2.01  Definitions.

 

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

“Account Control Agreement” means a blocked account agreement providing Buyer
with control at all times over the Liquidity Account.

 

“Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers and directors.

 

“Additional Amount”:  The meaning specified in Section 12.06(a).

 

“Additional Purchased Assets”:  The meaning specified in Section 4.01.

 

“Affiliate”:  With respect to Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.

 

“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement related to a
Purchased Asset.

 

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

 

--------------------------------------------------------------------------------


 

“Anti—Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.

 

“Applicable Percentage”:  Defined in the Fee Letter.

 

“Approved Representation Exception”:  With respect to a Purchased Asset, any
representation or warranty that Buyer determines is not applicable to such
Purchased Asset.

 

“Asset”:  Any CMBS.

 

“Bankruptcy Code”:  Title 11 of the United States Code, as amended.

 

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day dealings in Dollar deposits are not carried on in the London
interbank market.

 

“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.

 

“Buyer’s Margin Percentage”:  For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage used to calculate the Purchase Price for such Purchased
Asset on the related Purchase Date.

 

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Closing Date”:  October 28, 2011.

 

“CMBS”:  Pass-through certificates representing beneficial ownership interests
in one or more first lien mortgage loans secured by commercial and/or
multifamily properties.

 

“Code”:  The Internal Revenue Code of 1986 and the regulations and rulings
issued thereunder, in each case, as amended, modified or replaced from time to
time.

 

2

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit B, executed by a Responsible Officer of Seller and/or Parent, as
applicable.

 

“Confirmation”:  A purchase confirmation in the form of Exhibit A, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.

 

“Contingent Liabilities”:  With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off—balance sheet
arrangements” (as defined in the Off—Balance Sheet Rules defined below in this
definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non—Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including
any indemnity or price—adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non—monetary obligations that
have not yet been called on or quantified, of such Person or any other Person,
and (c) forward commitments or obligations to fund or provide proceeds with
respect to any loan or other financing that is obligatory and non—discretionary
on the part of the lender.  The amount of any Contingent Liabilities described
in the preceding clause (b) shall be deemed to be (i) with respect to a
guarantee of interest or interest and principal, or operating income guarantee,
the sum of all payments required to be made thereunder (which, in the case of an
operating income guarantee, shall be deemed to be equal to the debt service for
the note secured thereby), through (x) in the case of an interest or interest
and principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off—Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off—Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33—8182; 34—47264; FR—67
International Series Release No. 1266 File No. S7—42—02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Custodial Agreement”:  The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian.

 

3

--------------------------------------------------------------------------------


 

“Custodian”:  Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”:  Defined in the Fee Letter.

 

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross—currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark—to—market value(s) for such Derivatives
Contracts, as determined based on one or more mid—market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

“Dollars” and “$”:  Lawful money of the United States of America.

 

“DTC”:  The Depository Trust Company, and its successors and assigns.

 

“Early Repurchase Date”:  Defined in Section 3.04.

 

“Eligible Asset”:  An Asset:

 

(a)                                  that has been approved as a Purchased Asset
by Buyer on or before the Purchase Date; and

 

(b)                                 with respect to which no Representation
Breach (other than an Approved Representation Exception) exists;

 

provided, that notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non—conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets

 

4

--------------------------------------------------------------------------------


 

must be Eligible Assets (including any Assets that are similar or identical to
the Asset or Purchased Asset subject to the waiver).

 

“Eligible Assignee”:  Any of the following Persons designated by Buyer for
purposes of Section 17.08(c):  (a) any Affiliate of Buyer, and (b) any other
Person to which Seller has consented and which is not listed on Schedule 3;
provided, that the consent of Seller shall not be unreasonably withheld, delayed
or conditioned; provided, further, the foregoing restrictions shall not apply at
any time when a Default or Event of Default exists.  Such Person shall provide
to Seller such duly executed IRS forms as Seller reasonably requests.

 

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974.

 

“Event of Default”:  Defined in Section 10.01.

 

“Extension Fee”:  Defined in the Fee Letter.

 

“Facility Termination Date”:  The earliest of (a) October 28, 2013, as such date
may be extended pursuant to Section 3.06, (b) any Accelerated Repurchase Date
and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the Repurchase Documents or Requirements of Law.

 

“Fee Letter”:  The fee and pricing letter, dated as of the date hereof, between
Buyer and Seller.

 

“Funding Expiration Date”:  The earliest of (a) April 26, 2013 (b) any
Accelerated Repurchase Date and (c) any date on which the Funding Expiration
Date shall otherwise occur in accordance with Section 12.02.

 

“Funding Period”:  The period from the Closing Date to the Funding Expiration
Date.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, memorandum and articles of association,
partnership, limited liability company, operating or trust agreement and/or
other organizational, charter or governing documents.

 

5

--------------------------------------------------------------------------------


 

“Governmental Authority”:  Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi—judicial, quasi—legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.

 

“Guarantee Agreement”:  The Guarantee Agreement, dated as of the date hereof,
made by the Guarantors in favor of Buyer.

 

“Guarantee Default”:  If at any time (a) the obligations of any Guarantor under
the Guarantee Agreement shall cease to be in effect, or (b) any Guarantor
breaches or violates of any provision set forth in the Guarantee Agreement.

 

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person.

 

“Guarantor”:  Any of NorthStar Realty Finance Corp., NorthStar Realty Finance,
L.P. and NRFC Sub-REIT Corp., as named in the Guarantee Agreement.

 

6

--------------------------------------------------------------------------------


 

“Hedge Counterparty”:  Either (i) an Affiliated Hedge Counterparty, or (b) any
Person (other than an Affiliated Hedge Counterparty) that is a party to any
Interest Rate Protection Agreement with Seller and that is reasonably acceptable
to Buyer.

 

“Hedge Required Asset”:  A Purchased Asset where the remaining time to the
scheduled maturity (as of the effective date of the related Interest Rate
Protection Agreement) of such Purchased Asset is greater than 2.15 years.

 

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset):  (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds and (d) all payments received by Seller from an Affiliated Hedge
Counterparty pursuant to any Interest Rate Protection Agreement.

 

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date:  (a) obligations in respect of
money borrowed (including principal, interest, assumption fees, prepayment fees,
yield maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise), (b)
obligations, whether or not for money borrowed (i) represented by notes payable,
letters of credit or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered, or (iv) in connection with the
issuance of Preferred Equity or trust preferred securities, (c) Capital Lease
Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment), (e)
Off—Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to any Purchased Asset, purchase obligation, repurchase
obligation, sale/buy—back agreement, takeout commitment or forward equity
commitment, in

 

7

--------------------------------------------------------------------------------


 

each case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than mandatory redeemable stock)), (h) obligations under any Derivatives
Contract not entered into as a hedge against existing indebtedness, in an amount
equal to the Derivatives Termination Value thereof, (i) all Non—Recourse
Indebtedness, recourse indebtedness and all indebtedness of other Persons that
such Person has guaranteed or is otherwise recourse to such Person, (j) all
indebtedness of another Person secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien (other than certain Permitted Liens) on property or assets owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligation; provided, that if such
Person has not assumed or become liable for the payment of such indebtedness,
then for the purposes of this definition the amount of such indebtedness shall
not exceed the market value of the property subject to such Lien, (k) all
Contingent Liabilities, (l) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person or
obligations of such Person to pay the deferred purchase or acquisition price of
property or assets, including contracts for the deferred purchase price of
property or assets that include the procurement of services, (m) indebtedness of
general partnerships of which such Person is liable as a general partner
(whether secondarily or contingently liable or otherwise), and (n) obligations
to fund capital commitments under any Governing Document, subscription agreement
or otherwise.

 

“Indemnified Amount”:  Defined in Section 13.01.

 

“Indemnified Person”:  Defined in Section 13.01.

 

“Independent Director” or “Independent Manager”:  An individual who is provided
by CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors or Independent Managers, another nationally
recognized company reasonably approved by Buyer, in each case that is not an
Affiliate of Seller and that provides professional Independent Directors and
Independent Managers and other corporate services in the ordinary course of its
business, and which individual is duly appointed as a member of the board of
directors or board of managers of such corporation or limited liability company
and is not, has never been, and will not while serving as Independent Director
or Independent Manager be, any of the following:

 

(a)           a member, partner, equityholder, manager, director, officer or
employee of Seller, any of its equityholders or Affiliates (other than (a) as an
Independent Manager of Seller and (b) as an Independent Director or Independent
Manager of an Affiliate of Seller or any of its single-purpose entity
equityholders that is not in the direct chain of ownership of Seller and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such Independent Director or Independent Manager is employed by a company
that routinely provides professional Independent Directors or Independent
Managers); provided that any Person who owns a de minimis amount of the
publicly-traded stock of the Parent (not in excess of 1%) shall not be precluded
from being an Independent Director or Manager for purposes of this Agreement;

 

8

--------------------------------------------------------------------------------


 

(b)           a creditor, supplier or service provider (including provider of
professional services) to Seller, any single-purpose entity equityholder, or any
of their respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors or Independent Managers and other corporate services to Seller, any
single-purpose entity equityholder, or any of their respective equityholders or
Affiliates in the ordinary course of business);

 

(c)           a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(d)           a Person that controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

 

An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a “special purpose entity” affiliated with Seller shall not be disqualified from
serving as an Independent Manager of Seller if the fees that such individual
earns from serving as Independent Directors or Independent Managers of
affiliates of Seller in any given year constitute in the aggregate less than 5%
of such individual’s annual income for that year.

 

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
sixty (60) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under
clause (g) of the definition thereof.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

9

--------------------------------------------------------------------------------


 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Interest Payments”:  With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset other than principal payments (but excluding amounts received by Seller
under Interest Rate Protection Agreements with a Hedge Counterparty that is not
an Affiliated Hedge Counterparty).

 

“Interest Expense”: With respect to any Person and any period, the amount of
total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.

 

“Interest Rate Protection Agreement”:  Any futures contract, option contract or
related contract, short sale of United States Treasury securities or any
interest rate swap, cap, floor or collar agreement, total return swap or any
other similar arrangement providing for protection against fluctuations in
interest rates or the exchange of nominal interest obligations either generally
or under specific contingencies, in each case, (i) with a Hedge Counterparty and
(ii) that contains a consent satisfactory to Buyer to the collateral assignment
by Seller to Buyer of its rights under an Interest Rate Protection Agreement if
the Hedge Counterparty is not an Affiliated Hedge Counterparty and if the
relevant Purchased Asset is a Hedge Required Asset.

 

“Internal Control Event”:  Fraud that involves management or other employees who
have a significant role in, the internal controls of Seller, any Guarantor or
any Affiliate of Seller or any Guarantor over financial reporting.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment to make an Investment in any other Person shall constitute an
Investment.  Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

“Irrevocable Redirection Notice”:  A notice in form and substance satisfactory
to Buyer sent by Seller, if necessary, to the applicable trustee, master
servicer or servicer of the CMBS directing the remittance of Income with respect
to a Purchased Asset to the Waterfall Account.

 

10

--------------------------------------------------------------------------------

 

“Knowledge”:  With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

 

“LIBOR”:  For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period.  If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one-month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the aggregate Repurchase Price of all Purchased
Assets.  If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations.  If fewer than two such quotations are
so provided, Buyer shall request any three major banks in New York City selected
by Buyer to provide such banks’ rate (expressed as a percentage per annum) for
loans in Dollars to leading banks in the international Eurocurrency market for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Reset Date for amounts of not less than the aggregate
Repurchase Price of all Purchased Assets.  If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.

 

“LIBO Rate”:  For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:

 

 

 

LIBOR for such Pricing Period

 

 

 

 

1 – Reserve Requirement

 

 

 

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

 

“Liquidity”:  With respect to Parent and any date, the amount of cash or cash
equivalents held by Parent, but only to the extent that the amount of such cash
and cash equivalents exceeds the amount necessary to satisfy all of the
financial covenants and obligations of Seller under the Repurchase Documents,
all on and as of such date.

 

11

--------------------------------------------------------------------------------


 

“Liquidity Account”: The account NRFC Sub-REIT Corp. maintains at Buyer for
purposes of maintaining its covenant with respect to unrestricted cash or cash
equivalents, as further described in Section 8.10.

 

“Margin Call”:  Defined in Section 4.01.

 

“Margin Deficit”:  Defined in Section 4.01.

 

“Market Disruption Event”:  Any event or events that, in the determination of
Buyer, results in (a) the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans or securities, (b) Buyer’s not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of,
or material change since the Closing Date in, the “securities market” for the
Purchased Assets or securities similar to the Purchased Assets, or (d) Buyer’s
not being able to sell Purchased Assets at prices that would have been
reasonable prior to the occurrence of such event or events.

 

“Margin Threshold”:  Defined in the Fee Letter.

 

“Market Value”:  For any Purchased Asset as of any date, the lesser of (a) the
outstanding principal amount or par value thereof as of such date and (b) the
price at which such Purchased Asset could readily be sold (under the
circumstances) as of such date as determined by Buyer; provided, that the Market
Value of any Purchased Asset which is not an Eligible Asset shall be zero.  For
the avoidance of doubt, in determining the Market Value of any Purchased Asset,
Buyer may take into account such other criteria as Buyer deems appropriate,
including, without limitation, volatility, current market conditions, current
interest rates and spreads and other market conditions, credit quality,
liquidity of position, eligibility for inclusion in structured finance or
securitization transactions, subordination, delinquency status and aging.

 

“Material Adverse Effect”:  A material adverse effect on or material adverse
change in or to (a) the financial condition or credit quality of Seller or any
Guarantor, (b) the ability of Seller to pay and perform the Repurchase
Obligations, (c) the validity, legality, binding effect or enforceability of any
Repurchase Document, Record, Purchased Asset or security interest granted
hereunder or thereunder, (d) the rights and remedies of Buyer or any Indemnified
Person under any Repurchase Document or Purchased Asset, (e) [reserved], or
(f) the perfection or priority of any Lien granted under any Repurchase
Document.

 

“Maximum Amount”:  The amount set forth in the Fee Letter, which shall not be
reduced upon the repurchase of any Purchased Assets; provided, that on and after
the Facility Termination Date, the Maximum Amount on any date shall be the
aggregate Repurchase Price outstanding for all Transactions as of such earlier
date, as such amount declines over the term hereof as Purchased Assets are
repurchased and Margin Deficits are satisfied.

 

“MBS Information”:  The information requested by Buyer and required to be
delivered or otherwise provided to Buyer or Custodian, as applicable.  Where
this Agreement provides for Seller to provide Buyer with all or any part of any
MBS Information, to the extent

 

12

--------------------------------------------------------------------------------


 

information is not publicly available through Bloomberg, Intex or EDGAR, Seller
shall provide Buyer with a copy of each such item or provide Buyer with a URL
address to any service, internet website or other system where Buyer can obtain
such information.

 

“Moody’s”:  Moody’s Investors Service, Inc. or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.

 

“Monthly Report”:  Defined in Section 8.06(a).

 

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

 

“Mortgage Assets”:  First lien commercial real-estate mortgage loans.

 

“Mortgage-Backed Security”:  Either (i) a certificate issued under a trust
agreement representing 100% ownership of a Delaware business trust that has
issued bonds secured by a pool of Mortgage Assets; (ii) a subordinated bond
issued by a Delaware business trust that has issued bonds under an indenture
secured by a pool of Mortgage Assets; or (iii) a certificate issued under a
pooling and servicing agreement or note issued under an indenture in each case
secured by a pool of Mortgage Assets.

 

“Net Asset Value”:  With respect to any Person, the gross assets of such Person
less the aggregate amount of all liabilities of such Person, including, without
limitation, all Indebtedness and all absolute and contingent liabilities of any
kind, as determined in accordance with GAAP and on a basis consistent with prior
periods.

 

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Non—Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non—U.S. Person”:  Defined in Section 12.06(b).

 

“Notice Date”:  Defined in Section 3.01(a).

 

“Off—Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that

 

13

--------------------------------------------------------------------------------


 

(i) is characterized as indebtedness for tax purposes but not for accounting
purposes, or (ii) is the functional equivalent of or takes the place of
borrowing but that does not constitute a liability on the balance sheet of such
Person (for purposes of this clause (c), any transaction structured to provide
tax deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

“Parent”:  NorthStar Realty Finance Corp.

 

“Participant”:  Defined in Section 17.08(b).

 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days or (c) Liens granted pursuant to or by the Repurchase Documents.

 

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Preferred Equity”:  A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument)
evidenced by a stock share certificate or other similar ownership certificate
representing the entire equity ownership interest in entities that own income
producing commercial real estate.

 

“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset, or (b) for all
Transactions outstanding, the sum of the amounts calculated in accordance with
the preceding clause (a) for all Transactions.

 

“Pricing Margin”:  Defined in the Fee Letter.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one-month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.

 

“Pricing Rate”:  For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as

 

14

--------------------------------------------------------------------------------


 

provided in Sections 12.01 and 12.02; provided, that while an Event of Default
exists, the Pricing Rate shall be the Default Rate.

 

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the Business Day immediately preceding the
Remittance Date on which such Pricing Period begins or on any other date as
determined by Buyer and communicated to Seller. The failure to communicate shall
not impair Buyer’s decision to reset the Pricing Rate on any date.

 

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received and applied as principal toward the Purchase Price for such
Purchased Asset, including insurance and condemnation proceeds and recoveries
from liquidation or foreclosure.

 

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer or, as applicable, the date on which
Buyer pays an amount of additional Purchase Price to Seller in accordance with
this Agreement.

 

“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments remitted to the Waterfall Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to clause fifth of Section 5.02, and (iii) reduced by any payments made
by Seller in reduction of the outstanding Purchase Price in each case before or
as of such determination date with respect to such Purchased Asset.

 

“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, (b) for the Transactions in general, all Assets sold by
Seller to Buyer, (c) any Additional Purchased Assets transferred to Buyer
pursuant to Section 4.01, in each case including, to the extent relating to such
Asset or Assets, all of Seller’s right, title and interest in and to (i) amounts
and property from time to time on deposit in the Waterfall Account and the
Waterfall Account itself, (ii) Income, (iii) Interest Rate Protection Agreements
that are entered into with an Affiliated Hedge Counterparty and are related to
the Purchased Assets, (iv) supporting obligations of any kind, and (v) any
Records, and (d) for purposes of the grant of security interest by Seller to
Buyer and the other provisions of Article 11, Purchased Assets shall also
include all of the following: general intangibles, accounts, chattel paper,
deposit accounts, securities accounts, instruments, securities, financial
assets, uncertificated securities, security entitlements and investment property
(as such terms are defined in the UCC) and replacements, substitutions,
conversions, distributions or proceeds relating to or constituting any of the
items described in the preceding clauses (a) through (c).

 

“Rating Agencies”:  Each of Fitch, Inc., Moody’s and S&P.

 

15

--------------------------------------------------------------------------------


 

“Records”:  All instruments, agreements and other books, records, and reports
and data generated by other media for the storage of information maintained by
Seller or any other person or entity with respect to a Purchased Asset.  Records
shall include the certificates, if any, with respect to any Purchased Asset, the
related MBS Information and any other instruments necessary to document or
service a Purchased Asset.

 

“Reference Banks”:  Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London.  Initially, the Reference Banks shall be JPMorgan Chase Bank,
Barclays Bank, PLC and Deutsche Bank AG.  If any such Reference Bank should be
unwilling or unable to act as such or if Buyer shall terminate the appointment
of any such Reference Bank or if any of the Reference Banks should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).

 

“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.

 

“Relevant System”:  (i) The Depository Trust Company in New York, New York, or
(ii) such other clearing organization or book-entry system as is designated in
writing by Buyer.

 

“Remittance Date”:  The 18th day of each month (or if such day is not a Business
Day, the next following Business Day, or if such following Business Day would
fall in the following month, the next preceding Business Day), or such other day
as is mutually agreed to by Seller and Buyer.

 

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller in any Repurchase Document
(including in Schedule 1) or in any certificate, notice, report or other
document delivered pursuant to any Repurchase Document is incorrect, false or
misleading in any material respect when made or deemed made, without regard to
any Knowledge or lack of Knowledge thereof by Seller other than an Approved
Representation Breach.

 

“Repurchase Date”:  For any Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which Seller is to repurchase such Purchased Asset as specified by Seller
and agreed to by Buyer in the related Confirmation.

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Guarantee Agreement, the Account Control Agreement, all
Interest Rate Protection Agreements, all Confirmations, all UCC financing
statements, amendments and continuation statements filed pursuant to any other
Repurchase Document, and all additional documents, certificates, agreements or
instruments, the execution of which is required, necessary or incidental to or
desirable for performing or carrying out any other Repurchase Document.

 

16

--------------------------------------------------------------------------------


 

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer and any Affiliated Hedge Counterparty arising under or in connection with
the Repurchase Documents (including, for the avoidance of doubt, all Interest
Rate Protection Agreements with Affiliated Hedge Counterparties), whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller of any Insolvency Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (in each case, whether due or
accrued).

 

“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
amounts that would be payable by Seller to any Affiliated Hedge Counterparty in
connection with the termination of any Interest Rate Protection Agreement with
any Affiliated Hedge Counterparty relating to such Purchased Asset if such
Interest Rate Protection Agreement were terminated as of such date and (d) all
other amounts due and payable as of such date by Seller or any Guarantor to
Buyer or any of its Affiliates under this Agreement or any Repurchase Document.

 

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority, judgments,
decrees, injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

 

“Reserve Requirement”:  For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.

 

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, presidents,
co-presidents, general counsel, the treasurer or the chief operating officer of
such Person or such other officer designated as an authorized signatory in such
Person’s Governing Documents.

 

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

 

“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country; that (in the case of preceding clauses
(a), (b), and (c), and in the case of this clause (d)) is subject to a country
sanctions program administered and enforced by the Office of Foreign Assets
Control, or

 

17

--------------------------------------------------------------------------------


 

(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Seller”:  The Seller named in the preamble of this Agreement.

 

“Servicer”:  One or more servicers appointed pursuant to the securitization
documentation for a CMBS.

 

“Servicing Agreement”:  The underlying pooling and servicing agreement,
servicing agreement or other similar agreement that governs and provides for,
among other things, the servicing by the Servicer of the Mortgage Assets.

 

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Structuring Fee”: Defined in the Fee Letter.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.
Single-purpose Vehicles formed for non-recourse debt transactions shall not be
deemed “Subsidiaries” for purposes of this Agreement.

 

“Trade Ticket”:  Any third party trade ticket entered into by Seller or its
Affiliates with respect to a CMBS to be purchased by, or repurchased from, Buyer
in connection with a simultaneous acquisition or sale of such CMBS by Seller.

 

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset.

 

18

--------------------------------------------------------------------------------


 

“Transaction Request”:  Defined in Section 3.01(a).

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority.

 

“Waterfall Account”:  A segregated account established at the Waterfall Account
Bank, in the name of, and for the benefit of, Buyer.

 

“Waterfall Account Bank”:  Wells Fargo Bank, National Association, or any other
bank approved by Buyer.

 

Section 2.02  Rules of Interpretation.  Headings are for convenience only and do
not affect interpretation.  The following rules of this Section 2.02 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders.  Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning.  A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof.  A reference to a party to this Agreement or another
agreement or document includes the party’s permitted successors, substitutes or
assigns.  A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except that
such reference shall be deemed to exclude any amendment, modification, novation,
supplement or replacement that is prohibited by any Repurchase Document.  A
reference to legislation or to a provision of legislation includes a
modification, codification, replacement, amendment or re-enactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  A Default or an Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise.  The word “including” is
not limiting and means “including without limitation.”  The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”  The words “will” and “shall” have the
same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context

 

19

--------------------------------------------------------------------------------


 

otherwise clearly requires, all accounting terms not expressly defined herein
shall be construed in accordance with GAAP, and all accounting determinations,
financial computations and financial statements required hereunder shall be made
in accordance with GAAP, without duplication of amounts, and on a consolidated
basis with all Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and
used but not specifically defined herein, are used herein as defined in such
Articles 8 and 9.  A reference to “fiscal year” and “fiscal quarter” means the
fiscal periods of the applicable Person referenced therein.  A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing.  A reference to a document
includes an agreement (as so defined) in writing or a certificate, notice,
instrument or document, or any information recorded in computer disk form. 
Whenever a Person is required to provide any document to Buyer under the
Repurchase Documents, the relevant document shall be provided in writing or
printed form unless Buyer requests otherwise.  At the request of Buyer, the
document shall be provided in computer disk form or both printed and computer
disk form.  The Repurchase Documents are the result of negotiations between the
Parties, have been reviewed by counsel to Buyer and counsel to Seller, and are
the product of both Parties.  No rule of construction shall apply to
disadvantage one Party on the ground that such Party proposed or was involved in
the preparation of any particular provision of the Repurchase Documents or the
Repurchase Documents themselves.  Except where otherwise expressly stated, Buyer
may give or withhold, or give conditionally, approvals and consents, and may
form opinions and make determinations, in its sole and absolute discretion
subject in all cases to the implied covenant of good faith and fair dealing. 
Reference in any Repurchase Document to Buyer’s discretion shall mean, unless
otherwise expressly stated herein or therein, Buyer’s sole and absolute
discretion, and the exercise of such discretion shall be final and conclusive
subject in all cases to the implied covenant of good faith and fair dealing.  In
addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall be in the sole and absolute
discretion of Buyer, and such decision shall be final and conclusive subject in
all cases to the implied covenant of good faith and fair dealing.  Any
requirement of discretion or judgment by Buyer shall not be construed to require
Buyer to request or await receipt of information or documentation not
immediately available from or with respect to Seller or the Purchased Assets.

 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01  Procedures.

 

(a)           From time to time prior to the Facility Termination Date.  Seller
may request Buyer to enter into a proposed Transaction by sending Buyer a notice
(each such date a “Notice Date” and each such notice, a “Transaction Request”)
(i) describing the Transaction and each proposed Asset, including, but not
limited to, the CUSIP and notional amount and (ii) specifying which (if any) of
the representations and warranties of Seller set forth in this Agreement
(including in Schedule 1) Seller will be unable to make with respect to such
Asset.  Promptly after receipt thereof, Seller shall transmit to Buyer the Trade
Ticket related to each

 

20

--------------------------------------------------------------------------------

 

proposed Asset, if any.  Seller shall promptly transmit to Buyer any applicable
MBS Information and any supplemental materials requested at any time by Buyer. 
Buyer shall conduct a review of the MBS Information and each such Asset as Buyer
determines appropriate.  Buyer shall determine whether or not it is willing to
purchase any or all of the proposed Assets, and if so, on what terms and
conditions specific to the proposed Transaction.  It is expressly agreed and
acknowledged that Buyer is entering into the Transactions on the basis of all
such representations and warranties and on the completeness and accuracy of the
information contained in the applicable MBS Information, and any incompleteness
or inaccuracies in the related MBS Information will only be acceptable to Buyer
if disclosed in writing to Buyer by Seller in advance of the related Purchase
Date, and then only if Buyer opts to purchase the related Purchased Asset from
Seller notwithstanding such incompleteness and inaccuracies.  In the event of a
Representation Breach, Seller shall immediately repurchase the related Asset or
Assets in accordance with Section 3.04.

 

(b)           Buyer shall communicate to Seller a preliminary non-binding
determination of whether or not it is willing to purchase any or all of such
Assets, and if so, on what terms and conditions, within two (2) Business Days
after each Notice Date or, with respect to a Transaction Request subject to
Seller’s acquisition of any of the proposed Assets from a third-party, within
one (1) Business Day after the related Notice Date, and if its preliminary
determination is favorable, by what date Buyer expects to communicate to Seller
a final non-binding indication of its determination.  If Buyer has not
communicated its final non-binding indication to Seller by such date, Buyer
shall automatically and without further action be deemed to have determined not
to purchase any such Asset.

 

(c)           If Buyer communicates to Seller a final non-binding determination
that it is willing to purchase any or all of such Assets, Seller shall deliver
to Buyer an executed preliminary Confirmation for such Transaction, describing
each such Asset and its proposed Purchase Date, Market Value, Applicable
Percentage, Purchase Price and such other terms and conditions as Buyer may
require.  If Buyer requires changes to the preliminary Confirmation and if such
changes are acceptable to Seller, Seller shall make such changes and re-execute
the preliminary Confirmation.  If Buyer determines to enter into the Transaction
on the terms described in the preliminary Confirmation, Buyer shall promptly
execute and return the same to Seller, which shall thereupon become effective as
the Confirmation of the Transaction.  Buyer’s approval of the purchase of an
Asset on such terms and conditions as Buyer may require shall be evidenced only
by its execution and delivery of the related Confirmation.  For the avoidance of
doubt, Buyer shall not (i) be bound by any preliminary or final non-binding
determination referred to above, (ii) be deemed to have approved the purchase of
an Asset by virtue of an Interest Rate Protection Agreement or any other
agreement with respect to such Asset, or (iii) be obligated to purchase an Asset
notwithstanding a Confirmation executed by the Parties unless and until all
applicable conditions precedent in Article 6 have been satisfied or waived by
Buyer.

 

(d)           Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby, and shall
be construed to be cumulative to the extent possible.  If terms in a
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Transaction, the Confirmation shall prevail.  Whenever the Applicable
Percentage, or any other term of a Transaction (other than the Pricing Rate,
Market Value and outstanding Purchase Price) with respect to an Asset is revised
or adjusted in

 

21

--------------------------------------------------------------------------------


 

accordance with this Agreement, an amended and restated Confirmation reflecting
such revision or adjustment and that is otherwise acceptable to the Parties
shall be prepared by Seller and executed by the Parties.

 

(e)           The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset.

 

(f)            No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Assets subject to such
Transaction would be later than the Facility Termination Date, (iii) the Funding
Period has expired or (iv) after giving effect to such Transaction, the
aggregate Repurchase Price of all Purchased Assets subject to Transactions then
outstanding would exceed the Maximum Amount.

 

(g)           On each Purchase Date, (I) Seller shall, with respect to Eligible
Assets that will be delivered or held in definitive, certificated form, deliver
to Buyer or Custodian the original of the relevant certificate with respect to
the related Eligible Assets either (i) registered in the name of Buyer or
(ii) if Buyer consents thereto, in form suitable for transfer, with accompanying
duly executed (with a medallion guarantee with respect to the signatures
thereon) instruments of transfer or appropriate instruments of assignment
executed in blank, transfer tax stamps, and any other documents or instruments
necessary in the opinion of Buyer to effect and perfect a legally valid delivery
of such security or other item of investment property to Buyer, (II) with
respect to Eligible Assets that will be delivered or held in uncertificated form
and the ownership of which is registered on books maintained by the issuer
thereof or its transfer agent, Seller shall cause the registration of such
security or other item of investment property in the name of Buyer and, at the
request of Buyer, shall take such other and further steps, and shall execute and
deliver such documents or instruments necessary in the opinion of Buyer, to
effect and perfect a legally valid delivery of the relevant interest granted
therein to Buyer hereunder and (III) with respect to Eligible Assets that will
be delivered through a Relevant System in book entry form and credited to or
otherwise held in an account, (i) Seller shall cause the giving of written
instructions to the relevant financial institution or other entity, and shall
provide a copy thereof to Buyer, sufficient if complied with to effect and
perfect a legally valid delivery of the relevant interest granted therein to
Buyer hereunder, (ii) in connection with any account to which the Eligible
Assets are credited or otherwise held, Seller shall execute and deliver such
other and further documents or instruments necessary to effect and perfect a
legally valid delivery of the relevant interest granted therein to Buyer
hereunder and (iii) any account to which the Eligible Assets are credited or
otherwise held shall be designated in accordance with the Custodial Agreement or
such variation thereof as Buyer may direct.  Unless otherwise instructed by
Buyer, any delivery of a security or other item of investment property in
definitive, certificated form shall be made to Buyer or Custodian in accordance
with the Custodial Agreement.  Any delivery of a Purchased Asset in accordance
with this subsection, or any other method acceptable to Buyer, shall be effected
in a manner sufficient to cause Buyer to be the “entitlement holder” (as defined
in Section 8-102(a)(7) of the UCC) with respect to the Purchased Assets and, if
the

 

22

--------------------------------------------------------------------------------


 

Transaction is recharacterized as a secured financing, to have a perfected first
priority security interest therein.  No Purchased Assets, whether certificated
or uncertificated, shall (i) remain in the possession of Seller, or (ii) remain
in the name of Seller or any of its agents, or in any account in the name of
Seller or any of its agents.  In the event Buyer consents to delivery of any
certificate representing one or more of the Eligible Assets not registered in
the name of Buyer, concurrently with the delivery thereof, (A) Seller shall have
(1) notified the applicable trustee in connection with the related
securitization transaction of the pledge of the related Eligible Assets
hereunder, and (2) instructed the related trustee to pay all amounts payable to
the holders of the Eligible Assets to an account specified by Buyer, in the form
of Irrevocable Redirection Notice and (B) as a condition precedent to the
effectiveness of the related Transaction, the related trustee shall have
acknowledged in writing the instructions set forth in clause (A) above, and a
copy of the fully executed Irrevocable Redirection Notice shall have been
delivered to Buyer.

 

(h)           Buyer may request that as a condition to Buyer’s acceptance of any
Purchased Asset, to the extent the information is not publicly available through
Bloomberg, Intex or EDGAR, Seller shall deliver to Buyer, or provide Buyer with
a URL address to any service, internet website or other system where Buyer can
obtain, on or prior to the related Purchase Date:

 

(i)            copies of the documents governing such Purchased Asset, the
offering documents related to such Purchased Asset, and any ancillary documents
required to be delivered to holders of the related securities;

 

(ii)           copies of all related distribution statements, if any, received
by Seller since Seller’s acquisition of such Purchased Asset; and

 

(iii)          any other documents or instruments necessary in the opinion of
Buyer to facilitate the delivery of the related MBS Information to Buyer or, if
the Transaction is recharacterized as a secured financing, to create and perfect
in favor of Buyer a valid perfected first priority security interest in such
Purchased Asset.

 

(i)            Buyer shall be entitled to exercise any and all voting and
corporate rights with respect to the Purchased Assets, including without
limitation the right to direct any servicer of, or related trustee under a
Servicing Agreement, relating to, any Purchased Asset; provided, however, that
notwithstanding the foregoing clause, Buyer hereby grants Seller a revocable
license to (i) direct any Servicer of, or related trustee under a Servicing
Agreement relating to, any Purchased Asset or (ii) vote on any matter, subject
however to the terms and conditions of this Agreement; provided, further, that
such license shall be automatically revoked upon the occurrence and continuance
of any Default or Event of Default hereunder. For so long as Seller’s license to
(i) direct any Servicer or related trustee or (ii) vote on any matter has not
been revoked pursuant to the preceding sentence, in the event that Buyer, as
holder of a Purchased Asset, is requested to respond to any request, waiver,
consent or amendment with respect to such Purchased Asset, Buyer shall consult
with Seller as to how to respond and shall act in accordance with the directions
of Seller; provided, however, that no vote shall be cast or right exercised or
other action taken that would, as determined by Buyer, impair, reduce the value
of or otherwise adversely affect the Purchased Assets or that would be
inconsistent with or result in any violation

 

23

--------------------------------------------------------------------------------


 

of any provision of this Agreement, the Guarantee Agreement or any other
Repurchase Document.

 

Section 3.02  Transfer of Purchased Assets.  On the Purchase Date for each
Purchased Asset, and subject to the satisfaction of all applicable conditions
precedent in Article 6, (a) ownership of and title to such Purchased Asset shall
be transferred to and vest in Buyer or its designee against the simultaneous
transfer of the Purchase Price to the account of Seller specified in Annex 1 (or
if not specified therein, in the related Confirmation or as directed by Seller),
and (b) Seller hereby sells, transfers, conveys and assigns to Buyer all of
Seller’s right, title and interest in and to such Purchased Asset, subject to
the repurchase right set forth in this Agreement.  Subject to this Agreement,
prior to the Facility Termination Date, Seller may sell to Buyer, repurchase
from Buyer and re-sell Eligible Assets to Buyer, but may not substitute other
Eligible Assets for Purchased Assets.

 

Section 3.03  Maximum Amount.  The aggregate outstanding Purchase Price for all
Purchased Assets as of any date shall not exceed the Maximum Amount.  If such
aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller shall
pay to Buyer within one (1) Business Day an amount necessary to reduce such
aggregate outstanding Purchase Price to an amount equal to or less than the
Maximum Amount.

 

Section 3.04  Early Repurchase Date; Mandatory Repurchases.  Seller may
terminate any Transaction with respect to any or all Purchased Assets and
repurchase such Purchased Assets on any date prior to the Repurchase Date (an
“Early Repurchase Date”); provided, that (a) Seller irrevocably notifies Buyer
and any Affiliated Hedge Counterparty (x) with respect to a repurchase notice
submitted subject to Seller’s sale of the related Purchased Assets to a third
party, by 12:00 a.m. on the next Business Day following the related trade date
of such sale or (y) by 12:00 a.m. at least three (3) Business Days (or such
shorter period as the Buyer may agree to in writing) before the proposed Early
Repurchase Date, in each case identifying the Purchased Asset(s) to be
repurchased and the Repurchase Price thereof, and providing the CUSIP, notional
amount, and any Trade Tickets related to each such Purchased Asset, (b) Seller
delivers a certificate from a Responsible Officer of Seller in form and
substance satisfactory to Buyer certifying that no Margin Deficit, Default or
Event of Default exists or would exist as a result of such repurchase and there
are no other Liens on the Purchased Assets or Pledged Collateral other than
Buyer’s Lien, (c) if the Early Repurchase Date is not a Remittance Date, Seller
pays to Buyer any amount due under Section 12.03 and pays all amounts due to any
Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement, and (d) Seller thereafter complies with Section 3.05.

 

In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall repurchase within three (3) Business Days of notice thereof any
Purchased Asset that no longer qualifies as an Eligible Asset, as determined by
Buyer.

 

Section 3.05  Repurchase.  On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price (as of such date) for such
Purchased Asset and related Records (if any) and all amounts payable by Seller
to any Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement with such Affiliated Hedge Counterparty relating to such Purchased
Asset, and Buyer shall transfer to Seller such Purchased

 

24

--------------------------------------------------------------------------------


 

Asset, whereupon the Transaction with respect to such Purchased Asset shall
terminate. Buyer shall be deemed to have simultaneously released its security
interest in such Purchased Asset and, to the extent any UCC financing statement
filed against Seller specifically identifies such Purchased Asset, Buyer shall
deliver an amendment thereto or termination thereof evidencing the release of
such Purchased Asset from Buyer’s security interest therein.  Any such transfer
or release shall be without recourse to Buyer and without representation or
warranty by Buyer, except that Buyer shall represent to Seller that, to the
extent that good title was transferred and assigned by Seller to Buyer hereunder
on the related Purchase Date, that Buyer is the sole owner of such Purchased
Asset, free and clear of any other interests or Liens caused by Buyer’s actions
or inactions. Any Income with respect to such Purchased Asset received by Buyer
or Waterfall Account Bank after payment of the Repurchase Price therefor shall
be remitted to Seller.  Notwithstanding the foregoing, on or before the Facility
Termination Date, Seller shall repurchase all Purchased Assets by paying to
Buyer the outstanding Repurchase Price therefor and all other outstanding
Repurchase Obligations.  The portion of all such net proceeds received by Buyer
in excess of the then-current Repurchase Price of the related Purchased Asset
shall be applied by Buyer to reduce any other amounts due and payable to Buyer
under this Agreement.

 

Section 3.06  Extension of the Facility Termination Date.  At the request of
Seller delivered to Buyer no earlier than ninety (90) or later than thirty (30)
days before the Facility Termination Date, Buyer shall grant an one-time
extension of the Facility Termination Date for a period of 364 days following
such Facility Termination Date (the “Extended Facility Termination Date”)
provided each of the following conditions are met:  (i) no Default or Event of
Default existing on the date of the request to extend or the current Facility
Termination Date, (ii) no Margin Deficit being outstanding, (iii) all Purchased
Assets qualifying as Eligible Assets, and (iv) the payment by Seller to Buyer of
the Extension Fee on or before the current Facility Termination Date.

 

Section 3.07  Payment of Price Differential and Fees.

 

(a)           Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer
the accrued value of the Price Differential for each Purchased Asset on each
Remittance Date.  Buyer shall give Seller notice of the Price Differential and
any fees and other amounts due under the Repurchase Documents on or prior to the
second (2nd) Business Day preceding each Remittance Date; provided, that Buyer’s
failure to deliver such notice shall not affect Seller’s obligation to pay such
amounts.  If the Price Differential includes any estimated Price Differential,
Buyer shall recalculate such Price Differential after the Remittance Date and,
if necessary, make adjustments to the Price Differential amount due on the
following Remittance Date.

 

(b)           Seller shall pay to Buyer all fees and other amounts as and when
due as set forth in the Fee Letter.

 

Section 3.08  Payment, Transfer and Custody.

 

(a)           Unless otherwise expressly provided herein, all amounts required
to be paid or deposited by Seller hereunder shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without

 

25

--------------------------------------------------------------------------------


 

deduction, setoff or counterclaim, and if not received before such time shall be
deemed to be received on the next Business Day.  Whenever any payment hereunder
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next following Business Day, and such extension of time shall in
such case be included in the computation of such payment.  Seller shall, to the
extent permitted by Requirements of Law, pay to Buyer on demand a late payment
fee reasonably specified by Buyer in connection with any amounts not paid when
due under the Repurchase Documents, plus interest on such amounts as provided in
Section 17.16 until all such amounts are received in full by Buyer.  Amounts
payable to Buyer and not otherwise required to be deposited into the Waterfall
Account shall be deposited into an account of Buyer.  Seller shall have no
rights in, rights of withdrawal from, or rights to give notices or instructions
regarding Buyer’s account or the Waterfall Account.

 

(b)           Seller will maintain Records in its possession, if any, not
delivered to Buyer or Custodian, in a manner consistent with industry practice. 
Such Records, if any, are and shall be held in trust by Seller or its agent for
the benefit of Buyer as the owner thereof.  Seller or its agent shall maintain a
copy of the Records and the originals of the Records, if any, not delivered to
Buyer or Custodian.  The possession of Records, if any, by Seller or its agent
is in a custodial capacity only at the will of Buyer.  Each Record retained or
held by Seller or its agent, if any, shall be segregated on Seller’s books and
records from the other assets of Seller or its agent (or shall contain an
electronic notation to reflect the sale to Buyer), and the books and records of
Seller or its agent shall be marked to reflect clearly the sale of the related
Purchased Asset to Buyer.  Seller or its agent shall release its custody of the
Records, if any, only in accordance with written instructions from Buyer, unless
such release is required in connection with a repurchase of any Purchased Asset
by Seller, in each case in accordance with the Custodial Agreement.

 

Section 3.09  Repurchase Obligations Absolute.  All amounts payable by Seller
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, setoff, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of:  (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, or encumbrance on any Purchased Asset or Record, (b) any
Insolvency Proceeding relating to Seller or any action taken with respect to any
Repurchase Document or Record by any trustee or receiver of Seller or by any
court in any such proceeding, (c) any claim that Seller has or might have
against Buyer or any Affiliated Hedge Counterparty under any Repurchase Document
or otherwise, (d) any default or failure on the part of Buyer to perform or
comply with any Repurchase Document or other agreement with Seller, (e) the
invalidity or unenforceability of any Purchased Asset, Repurchase Document or
Record, or (f) any other occurrence whatsoever, whether or not similar to any of
the foregoing, and whether or not Seller has notice or Knowledge of any of the
foregoing.  The Repurchase Obligations shall be full recourse to Seller.  This
Section 3.09 shall survive the termination of the Repurchase Documents and the
payment in full of the Repurchase Obligations.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01  Margin Deficit.

 

(a)           If on any date (i) the Market Value of all Purchased Assets that
are Eligible Assets (and including, for avoidance of doubt, any related Interest
Rate Protection Agreement with an Affiliated Hedge Counterparty) is less than
(ii) the sum of the products for each Purchased Asset of (A) Buyer’s Margin
Percentage for such Purchased Asset times (B) the outstanding Repurchase Price
for such Purchased Asset as of such date, plus an amount equal to the estimated
amount that Seller would be entitled to receive on the next Remittance Date
pursuant to clause seventh of Section 5.02 or clause sixth of Section 5.03, as
determined by Buyer (the excess, if any, of (ii) over (i), a “Margin Deficit”)
and such Margin Deficit equals to or exceeds the Margin Threshold, Seller shall,
upon notice from Buyer (such notice, a “Margin Call”) transfer to Buyer cash, or
if Seller and Buyer mutually agree, transfer to Buyer or Custodian for no
additional consideration additional Eligible Assets (“Additional Purchased
Assets”), so that after giving effect to such transfers and payments, the Margin
Deficit has been reduced to zero.  Buyer shall apply the funds or Additional
Purchased Assets received in satisfaction of a Margin Deficit to the Repurchase
Obligations in such manner as Buyer determines.  Notice of a Margin Deficit may
be given by any means provided in this Agreement. Any notice received before
11:00 a.m. New York City time on a Business Day shall be met with payment of
cash or transfer of Additional Purchased Assets, and the related Margin Call
satisfied, no later than 5:00 p.m. New York City time on the following Business
Day; notice received after 11:00 a.m. New York City time on a Business Day shall
be met with payment of cash or transfer of Additional Purchased Assets, and the
related Margin Call satisfied, no later than 5:00 p.m. New York City time two
(2) Business Days following the date of such notice.

 

(b)           Buyer’s election not to deliver a Margin Call at any time there is
a Margin Deficit shall not waive the Margin Deficit or in any way limit or
impair Buyer’s right to deliver a Margin Call at any time when the same or any
other Margin Deficit exists.  Buyer’s rights under this Section 4.01 are in
addition to and not in lieu of any other rights of Buyer under the Repurchase
Documents or Requirements of Law.

 

(c)           All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the Waterfall Account and,
notwithstanding the provisions of Section 5.02, shall be applied to reduce the
Purchase Price of such Purchased Asset.

 

ARTICLE 5

 

APPLICATION OF INCOME

 

Section 5.01  Waterfall Account.  The Waterfall Account shall be established at
Waterfall Account Bank.  Buyer shall have sole dominion and control (including,
without limitation, “control” within the meaning of Section 9-104(a) of the UCC)
over the Waterfall Account.  Neither Seller nor any Person claiming through or
under Seller shall have any claim to

 

27

--------------------------------------------------------------------------------


 

or interest in the Waterfall Account.  All Income received by Seller, Buyer or
Waterfall Account Bank in respect of the Purchased Assets, as well as any
interest received from the reinvestment of such Income, shall be deposited
directly into the Waterfall Account and shall be applied to and remitted by
Waterfall Account Bank in accordance with this Article 5.

 

Section 5.02  Before a Default or an Event of Default.  If no Default or Event
of Default exists, all Income described in Section 5.01 and deposited into the
Waterfall Account during each Pricing Period shall be applied by Waterfall
Account Bank by no later than the next following Remittance Date (except as set
forth below) in the following order of priority:

 

first, on a pari passu basis, (i) to pay to Buyer an amount equal to the Price
Differential accrued with respect to all Purchased Assets as of such Remittance
Date and (ii) to pay any Affiliated Hedge Counterparty an amount equal to all
amounts payable with respect to each related Interest Rate Protection Agreement
(other than termination payments);

 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

 

fifth, on a pari passu basis, (i) to pay to Buyer the Applicable Percentage of
any Principal Payments (to the extent actually deposited into the Waterfall
Account), to be applied to reduce the outstanding Purchase Price of Purchased
Assets, as Buyer shall determine and (ii) to pay to any Affiliated Hedge
Counterparty an amount equal to all amounts payable with respect to each related
Interest Rate Protection Agreement but only to the extent that such payments
constitute termination payments;

 

sixth, to pay to Buyer any other amounts due and payable from Seller to Buyer
and other applicable Persons under the Repurchase Documents; and

 

seventh, to pay to Seller any remainder for its own account subject, however, to
the covenants and other requirements of the Repurchase Documents.

 

Section 5.03  After Default or Event of Default.  If a Default or Event of
Default exists and in the event that the Buyer has not elected to exercise the
remedy of a “deemed sale” in accordance with Section 10.02(a)(ii), all Income
deposited into the Waterfall Account in respect of the Purchased Assets shall be
applied by Waterfall Account Bank, on the Business Day next following the
Business Day on which each amount of Income is so deposited, in the following
order of priority:

 

first, on a pari passu basis, (i) to pay to Buyer an amount equal to the Price
Differential accrued with respect to all Purchased Assets as of such date and
(ii) to pay to any Affiliated

 

28

--------------------------------------------------------------------------------


 

Hedge Counterparty an amount equal to all amounts payable with respect to each
related Interest Rate Protection Agreement (other than termination payments);

 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

fourth, on a pari passu basis, (i) to pay to Buyer an amount equal to the
aggregate Repurchase Price of all Purchased Assets (to be applied in such order
and in such amounts as determined by Buyer, until such Purchase Price has been
reduced to zero) and (ii) to pay to any Affiliated Hedge Counterparty an amount
equal to all amounts payable with respect to each related Interest Rate
Protection Agreement, but only to the extent that such payments are termination
payments;

 

fifth, to pay to Buyer all other Repurchase Obligations due to Buyer; and

 

sixth, to pay Seller any remainder for its own account subject, however, to the
covenants and other requirements of the Repurchase Documents.

 

Section 5.04  Seller to Remain Liable.  If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from Seller to Buyer or any Affiliated Hedge Counterparty under this
Agreement or any Repurchase Document on a Remittance Date or a Repurchase Date,
upon the occurrence of an Event of Default or otherwise, Seller shall
nevertheless remain liable for and shall pay to Buyer and such Affiliated Hedge
Counterparty when due all such amounts.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01  Conditions Precedent to Initial Transaction.  Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied or waived by Buyer, on and as of the
Closing Date and the initial Purchase Date:

 

(a)           Buyer has received the following documents, each dated the Closing
Date or as of the Closing Date unless otherwise specified:  (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller and each
Guarantor (iii) certificates of the secretary or an assistant secretary of
Seller with respect to attached copies of the Governing Documents and applicable
resolutions of Seller and each Guarantor, and the incumbencies and signatures of
officers of Seller and each Guarantor executing the Repurchase Documents to
which each is a party, evidencing the authority of Seller and each Guarantor
with respect to the execution, delivery and performance thereof, (iv)  such
opinions from counsel to Seller as Buyer may require, including with respect to
corporate matters, enforceability, non-contravention, no consents or approvals
required other than those that have been obtained, perfected security

 

29

--------------------------------------------------------------------------------


 

interests in the Purchased Assets and any other collateral pledged pursuant to
the Repurchase Documents, Investment Company Act matters and the applicability
of Bankruptcy Code safe harbors and (v) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
it may require;

 

(b)           (i) UCC financing statements have been filed against Seller and
NRFC Sub-REIT Corp. in all filing offices required by Buyer, (ii) Buyer has
received such searches of UCC filings, tax liens, judgments, pending litigation
and other matters relating to Seller, NRFC Sub-REIT Corp. and the Purchased
Assets as Buyer may require, and (iii) the results of such searches are
satisfactory to Buyer;

 

(c)           Buyer has received payment from Seller of all fees and expenses
then payable under the Fee Letter and the other Repurchase Documents, as
contemplated by Section 13.02, including, without limitation, payment of the
Structuring Fee; and

 

(d)           Buyer has completed to its satisfaction such due diligence and
modeling as it may require.

 

Section 6.02  Conditions Precedent to All Transactions.  Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied or waived by Buyer, with respect to
each Asset on and as of the Purchase Date therefor:

 

(a)           Buyer has received the following documents:  (i) a Transaction
Request, (ii) the related MBS Information, (iii) a Confirmation executed by
Buyer and Seller, (iv) Irrevocable Redirection Notices, if any, (v) any Trade
Tickets related to such Asset and (vi) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
Buyer may require;

 

(b)           immediately before such Transaction and after giving effect
thereto and to the intended use thereof, no Representation Breach (including
with respect to any Purchased Asset), Default, Event of Default, Margin Deficit,
Material Adverse Effect or Market Disruption Event exists;

 

(c)           Buyer has completed its due diligence review of the MBS
Information, Records (if any) and such other documents, records and information
as Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;

 

(d)           Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;

 

(e)           the aggregate outstanding Purchase Price of all Transactions does
not exceed the Maximum Amount after giving effect to such Transaction;

 

(f)            the Purchase Date is not later than the Funding Expiration Date
and the Repurchase Date as specified in the related Confirmation is not later
than the Facility Termination Date;

 

30

--------------------------------------------------------------------------------

 

(g)           Seller and Custodian have satisfied all requirements and
conditions and have performed all covenants, duties, obligations and agreements
contained in the Repurchase Documents to be performed by such Person on or
before the Purchase Date;

 

(h)           The definitive certificate representing ownership of such
Purchased Assets that are subject to such Transaction in the name of Buyer or,
if such Purchased Assets that are subject to such Transaction are registered on
DTC or similar depository, evidence satisfactory to Buyer that the records of
DTC or such depository show Buyer as the beneficial owner of such Purchased
Assets that are subject to such Transaction; and

 

(i)            (x) With respect to any Hedge Required Asset, Buyer has received
a copy of any Interest Rate Protection Agreement with an Affiliated Hedge
Counterparty with respect to such Hedge Required Asset, (y) Seller has
collaterally assigned to Buyer all of Seller’s rights (but none of its
obligations) under such Interest Rate Protection Agreement (if any) and related
documents (if any), if required under Section 8.12, and (z) no termination
event, default or event of default (however defined) on the part of Seller
exists under the related Interest Protection Agreement.

 

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 (excluding clauses (c),
(d) and, insofar as it relates to Custodian, (g) above) have been satisfied (or
waived by Buyer).

 

The failure of Seller to satisfy any of the conditions precedent in this Article
6 (excluding clauses (c), (d) and, insofar as it relates to Custodian, (g)
above) with respect to any Transaction or Purchased Asset shall, unless such
failure was waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to (i) Buyer the Repurchase Price of such
Purchased Asset and (ii) any Affiliated Hedge Counterparty any amounts owed with
respect to the termination of any Interest Rate Protection Agreement related to
such Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect as follows:

 

Section 7.01  Seller.  Seller has been duly organized and validly exists in good
standing as a corporation, limited liability company or limited partnership, as
applicable, under the laws of the jurisdiction of its incorporation,
organization or formation.  Seller (a) has all requisite power, authority, legal
right, licenses and franchises, except where the failure to have obtained such
requisite power, authority, legal right, licenses and franchises shall not have
a Material Adverse Effect, (b) is duly qualified to do business in all
jurisdictions necessary, except where failure to be so qualified shall not have
a Material Adverse Effect and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, (y) execute, deliver and perform its
obligations

 

31

--------------------------------------------------------------------------------


 

under the Repurchase Documents to which it is a party, and (z) acquire, own,
sell, assign, pledge and repurchase the Purchased Assets, except where failure
to have obtained such authorization shall not have a Material Adverse Effect. 
Seller’s exact legal name is set forth in the preamble and signature pages of
this Agreement.  Seller’s location (within the meaning of Article 9 of the UCC),
and the office where Seller keeps all records (within the meaning of Article 9
of the UCC) relating to the Purchased Assets is at the address of Seller
referred to in Annex 1.  Seller has not changed its name or location within the
past twelve (12) months.  Seller’s organizational identification number is
5051164 and its tax identification number is 02-0732285.  Seller has no
Subsidiaries.  Seller is a wholly owned indirect Subsidiary of Parent.  The
fiscal year of Seller is the calendar year.  Seller has no Indebtedness,
Contractual Obligations or Investments other than (a) ordinary trade payables,
(b) in connection with Assets acquired or originated for the Transactions, and
(c) the Repurchase Documents.  Seller has no Guarantee Obligations.

 

Section 7.02  Repurchase Documents.  Each Repurchase Document to which Seller is
a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Seller, except with
respect to Liens the creation of which shall not have a Material Adverse
Effect.  All approvals, authorizations, consents, orders, filings, notices or
other actions of any Person or Governmental Authority required for the
execution, delivery and performance by Seller of the Repurchase Documents to
which it is a party and the sale of and grant of a security interest in each
Purchased Asset to Buyer, have been obtained, effected, waived or given and are
in full force and effect except for any failure to obtain such approvals,
authorizations, consents, orders, filings or other actions that would not have a
Material Adverse Effect.  The execution, delivery and performance of the
Repurchase Documents do not require compliance by Seller with any “bulk sales”
or similar law.  Except as previously disclosed to Buyer and as listed on
Schedule 2 hereto, there is no material litigation, proceeding or investigation
pending or, to the Knowledge of Seller threatened, against Seller, any Guarantor
or any Affiliate of Seller or any Guarantor before any Governmental Authority
(a) asserting the invalidity of any Repurchase Document, (b) seeking to prevent
the consummation of any Transaction, or (c) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

 

Section 7.03  Solvency.  Neither Seller nor any Guarantor is or has ever been
the subject of an Insolvency Proceeding.  Seller and each Guarantor is Solvent
and the Transactions do not and will not render Seller or any Guarantor not
Solvent.  Seller is not entering into the Repurchase Documents or any
Transaction with the intent to hinder, delay or defraud any creditor of Seller,
any Guarantor or any Affiliate of Seller or any Guarantor.  Seller has received
or will receive reasonably equivalent value for the Repurchase Documents and
each Transaction.  Seller has adequate capital for the normal obligations
reasonably foreseeable in a business of its

 

32

--------------------------------------------------------------------------------


 

size and character and in light of its contemplated business operations.  Seller
is generally able to pay, and as of the date hereof is paying, its debts as they
come due.

 

Section 7.04  Taxes.  Seller and each Guarantor have each filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by them and have paid all income, franchise and
other material taxes (including mortgage recording taxes), assessments, fees,
and other governmental charges payable by them, or with respect to any of their
properties or assets, which have become due, and except for those taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which appropriate reserves have been established in accordance with
GAAP.  Seller and each Guarantor have each paid, or have provided adequate
reserves for the payment of, all such taxes for all prior fiscal years and for
the current fiscal year to date.  There is no material action, suit, proceeding,
investigation, audit or claim relating to any such taxes now pending or, to the
Knowledge of Seller, threatened by any Governmental Authority which is not being
contested in good faith as provided above.  None of Seller nor any Guarantor has
entered into any agreement or waiver or been requested to enter into any
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes, or is aware of any circumstances that would cause the
taxable years or other taxable periods of Seller or such Guarantor not to be
subject to the normally applicable statute of limitations.  No tax liens have
been filed against any assets of Seller or any Guarantor.  Seller does not
intend to treat any Transaction as being a “reportable transaction” as defined
in Treasury Regulation Section 1.6011—4.  If Seller determines to take any
action inconsistent with such intention, it will promptly notify Buyer, in which
case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112—1 and will maintain the lists and other records required
thereunder.

 

Section 7.05  Financial Condition.  The (i) audited consolidated financial
statements of Parent as at the fiscal year most recently ended, including, but
not limited to, the related audited balance sheet, the related audited
statements of stockholders’ equity and cash flows, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification arising out of the audit conducted by Parent’s
independent certified public accountants, and (ii) unaudited balance sheet of
Parent as at the most recent quarter end and the related unaudited statements of
operations and stockholders’ equity and of cash flows for the fiscal quarter and
year to date quarters then ended, setting forth in each case in comparative form
the figures for the previous year, copies of which have been delivered to Buyer,
in each case, are complete and correct and present fairly the financial
condition of Parent as of such date and the results of its operations and cash
flows for the fiscal year then ended.  All such financial statements, including
related schedules and notes, were prepared in accordance with GAAP except as
disclosed therein.  Parent does not have any material contingent liability or
liability for taxes or any long term lease or unusual forward or long term
commitment, including any Derivative Contract, which is not reflected in the
foregoing statements or notes.  Since the date of the financial statements and
other information delivered to Buyer prior to the Closing Date, Parent has not
sold, transferred or otherwise disposed of any material part of its property or
assets (except pursuant to the Repurchase Documents) or acquired any property or
assets (including Equity Interests of any other Person) that are material in
relation to the financial condition of Parent or Seller.

 

33

--------------------------------------------------------------------------------


 

Section 7.06  True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects or, in the case of projections, will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 7.07  Compliance with Laws.  Seller has complied in all material
respects with all Requirements of Laws, and no Purchased Asset contravenes any
Requirements of Laws.  None of Seller, any Guarantor or any Affiliate of Seller
or any Guarantor (a) is an “enemy” or an “ally of the enemy” as defined in the
Trading with the Enemy Act of 1917, (b) is in violation of any Anti-Terrorism
Laws, (c) is a blocked person described in Section 1 of Executive Order 13224 or
to its Knowledge engages in any dealings or transactions or is otherwise
associated with any such blocked person, (d) is in violation of any country or
list based economic and trade sanction administered and enforced by the Office
of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of
its assets located in Sanctioned Entities, or (g) derives more than 10% of its
operating income from investments in or transactions with Sanctioned Entities. 
The proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity.  Seller is a “qualified purchaser” as defined in the
Investment Company Act.  None of Seller, any Guarantor or any Affiliate of
Seller or any Guarantor (a) is (i) required to register as an investment company
as defined in the Investment Company Act or (ii) is controlled by an “investment
company” as defined in the Investment Company Act, (b) other than with respect
to NRF Capital Markets, LLC, is a “broker” or “dealer” as defined in, or could
be subject to a liquidation proceeding under, the Securities Investor Protection
Act of 1970, or (c) is subject to regulation by any Governmental Authority
limiting its ability to incur the Repurchase Obligations.  Seller, each
Guarantor and all of their respective Affiliates are in compliance with the
Foreign Corrupt Practices Act of 1977 and any foreign counterpart thereto.  None
of Seller, any Guarantor or any Affiliate of Seller or any Guarantor has made,
offered, promised or authorized a payment of money or anything else of value (a)
in order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to any foreign official, foreign
political party, party official or candidate for foreign political office, or
(c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to Seller, such Guarantor, any Affiliate
of Seller or such Guarantor or any other Person, in violation of the Foreign
Corrupt Practices Act.

 

Section 7.08  No Default or Material Adverse Effect.  No Default or Event of
Default exists. No default or event of default (however defined) exists under
any Indebtedness, Guarantee Obligations or Contractual Obligations of Seller. 
Seller believes that it is and will be able to pay and perform each agreement,
duty, obligation and covenant contained in the Repurchase Documents to which it
is a party, and that it is not subject to any agreement,

 

34

--------------------------------------------------------------------------------


 

obligation, restriction or Requirements of Law which would unduly burden its
ability to do so or could reasonably be expected to have a Material Adverse
Effect.  Seller has no Knowledge of any actual or prospective development, event
or other fact that could reasonably be expected to have a Material Adverse
Effect.  No Internal Control Event has occurred.

 

Section 7.09  Purchased Assets.  Each Purchased Asset is an Eligible Asset. 
Each representation and warranty of Seller set forth in the Repurchase Documents
(including in Schedule 1 with respect to each Purchased Asset, except with
respect to the Approved Representation Exceptions true and correct.  The review
and inquiries made on behalf of Seller in connection with the previous sentence
have been made by Persons having the requisite expertise, knowledge and
background to verify such representations and warranties. Seller has complied
with all requirements of the Custodial Agreement with respect to each Purchased
Asset. Seller has no Knowledge of any fact that could reasonably lead it to
expect that any Purchased Asset will not be paid in full.  The purchase of each
proposed Purchased Asset was underwritten in accordance with and satisfies
applicable standards established by Seller or a Guarantor.

 

Section 7.10  Transfer and Security Interest.  The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets, free and clear of any
Liens (other than Permitted Liens) subject to the terms of this Agreement. With
respect to the protective security interest granted by Seller in Section 11.01,
upon delivery of the Confirmations and the filing of the UCC financing
statements as provided herein, such security interest shall be a valid first
priority perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC, subject only to
Permitted Liens.  The Purchased Assets constitute one or more of the following,
as defined in the UCC: a general intangible, instrument, investment property,
security, deposit account, financial asset, uncertificated security, securities
account or security entitlements.  Seller has not sold, assigned, pledged,
encumbered or otherwise conveyed any of the Purchased Assets to any Person other
than pursuant to the Repurchase Documents.  Seller has not authorized the filing
of and is not aware of any UCC financing statements filed against Seller as
debtor that include the Purchased Assets, other than any financing statement
that has been terminated or filed pursuant to this Agreement.

 

Section 7.11  No Broker.  Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.

 

Section 7.12  Investment Company Act.  None of Seller, any Guarantor or any
Affiliate of Seller or any Guarantor is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act.

 

Section 7.13  Location of Books and Records.  The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Assets is its chief executive office.

 

Section 7.14  Chief Executive Office; Jurisdiction of Organization.  On the
Effective Date, Seller’s chief executive office, is, and has been, located at
399 Park Avenue, 18th

 

35

--------------------------------------------------------------------------------


 

Floor, New York, New York 10022.  On the Effective Date, Seller’s jurisdiction
of organization is Delaware.  Seller’s shall provide Buyer with thirty (30) days
advance notice of any change in such Seller’s principal office or place of
business or jurisdiction.  Seller does not, and has not had, a trade name. 
During the preceding five (5) years, none of Seller nor any Guarantor has been
known by or done business under any other name, corporate or fictitious, and has
not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.

 

Section 7.15  Interest Rate Protection Agreements.  (a) Seller has entered into
all Interest Rate Protection Agreements required under Section 8.12, (b) each
such Interest Rate Protection Agreement is in full force and effect and
(c) Seller has collaterally assigned to Buyer all of Seller’s rights (but none
of its obligations) under each such Interest Rate Protection Agreement as
required under Section 8.12.

 

Section 7.16  REIT Status.  Parent has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code. 
Parent for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.

 

ARTICLE 8

 

COVENANTS OF SELLER

 

From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller shall perform and observe the
following covenants, which (a) shall be given independent effect (so that if a
particular action or condition is prohibited by any covenant, the fact that it
would be permitted by an exception to or be otherwise within the limitations of
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists), and (b) shall also apply
to all subsidiaries of Seller:

 

Section 8.01  Existence; Governing Documents; Conduct of Business.  Seller shall
(a) preserve and maintain its legal existence, (b) qualify and remain qualified
in good standing in each jurisdiction where the failure to be so qualified would
have a Material Adverse Effect, and (c) not modify or amend without Buyer’s
prior written consent (such consent not to be unreasonably withheld) in a manner
which would have a Material Adverse Effect or terminate its Governing
Documents.  Seller shall not change its name, organizational number, tax
identification number, fiscal year, method of accounting, identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), move the
location of its principal place of business, registered office or chief
executive office (as defined in the UCC) from the location referred to in
Section 7.01, unless in each case Seller has given at least thirty (30) days
prior notice to Buyer and has taken all actions required under the UCC to
continue the first priority perfected security interest of Buyer in the
Purchased Assets.

 

36

--------------------------------------------------------------------------------


 

Section 8.02  Compliance with Laws, Contractual Obligations and Repurchase
Documents.  Seller shall comply in all material respects with all Requirements
of Laws, including those relating to any Purchased Asset.  No part of the
proceeds of any Transaction shall be used for any purpose that violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System. 
Seller shall conduct the requisite due diligence in connection with the
acquisition of each Asset for purposes of complying with Anti Terrorism Laws. 
Seller shall maintain the Custodial Agreement in full force and effect.  Seller
shall not directly or indirectly enter into any agreement that would be violated
or breached by any Transaction or the performance by Seller of any Repurchase
Document.

 

Section 8.03  Protection of Buyer’s Interest in Purchased Assets.  With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, Records or Requirements of Law, or requested by Buyer,
to perfect, protect and more fully evidence Buyer’s and any Affiliated Hedge
Counterparty’s ownership of and first priority perfected security interest in
such Purchased Asset, including executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and filing and
maintaining effective UCC financing statements, continuation statements and
assignments and amendments thereto.  Seller shall comply with all requirements
of the Custodial Agreement with respect to each Purchased Asset.  Seller shall
(a) not assign, sell, transfer, pledge, hypothecate, grant, create, incur,
assume or suffer or permit to exist any security interest in or Lien (other than
Permitted Liens) on any Purchased Asset to or in favor of any Person other than
Buyer, (b) defend Buyer’s interest in such Purchased Asset against, and take
such action as is necessary to remove, any such Lien, and (c) defend the right,
title and interest of Buyer in and to all Purchased Assets against the claims
and demands of all Persons whomsoever.  Notwithstanding the foregoing, if Seller
grants a Lien on any Purchased Asset in violation of this Section 8.03 or any
other Repurchase Document, Seller shall be deemed to have simultaneously granted
an equal and ratable Lien on such Purchased Asset in favor of Buyer to the
extent such Lien has not already been granted to Buyer and any Affiliated Hedge
Counterparty; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default.  Seller shall not, nor shall it permit any Servicer
to, extend, amend, waive, terminate, rescind, cancel, release or otherwise
modify the material terms of or any collateral, guaranty or indemnity for, or
exercise any material right or remedy of a holder (including all lending,
corporate and voting rights, remedies, consents, approvals and waivers) of, any
Purchased Asset.  Seller shall maintain copies of all Confirmations.  Seller
shall not take any action to cause any Purchased Asset that is not evidenced by
an instrument or chattel paper (as defined in the UCC) to be so evidenced. If a
Purchased Asset becomes evidenced by an instrument or chattel paper, the same
shall be immediately delivered to Custodian on behalf of Buyer, together with
endorsements required by Buyer.

 

Section 8.04  Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens.  Upon the
occurrence of a Default or Event of Default, Seller shall not declare or make
any payment on account of, or set apart assets for, a sinking or similar fund
for the purchase, redemption, defeasance, retirement or other acquisition of any
Equity Interest of Seller, any Guarantor or any Affiliate of Seller or any
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Seller, any Guarantor or any Affiliate of Seller or any
Guarantor.  Seller shall not contract, create, incur,

 

37

--------------------------------------------------------------------------------


 

assume or permit to exist any Indebtedness, Guarantee Obligations, Contractual
Obligations or Investments, except to the extent incurred to originate, acquire
or repurchase the Repurchase Assets.  Seller shall not (a) contract, create,
incur, assume or permit to exist any Lien on or with respect to any of its
property or assets (including the Purchased Assets) of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens, or (b) except as provided in the preceding
clause (a), grant, allow or enter into any agreement or arrangement with any
Person that prohibits or restricts or purports to prohibit or restrict the
granting of any Lien on any of the foregoing.  In making any payments described
in this Section 8.04, Seller shall observe all organizational formalities and
covenants contained in Article 9 hereof.

 

Section 8.05  Delivery of Income.  Seller shall send Irrevocable Direction
Notices and cause all applicable Persons to deposit all Income in respect of the
Purchased Assets into the Waterfall Account in accordance with Section 5.01
hereof on the day the related payments are due.  Seller (a) shall comply with
and enforce each Irrevocable Redirection Notice, (b) shall not amend, modify,
waive, terminate or revoke any Irrevocable Redirection Notice without Buyer’s
consent, and (c) shall take all reasonable steps to enforce each Irrevocable
Redirection Notice.  In connection with each principal payment or prepayment
under a Purchased Asset, Seller shall provide or cause to be provided to Buyer
and Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies.  If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request.  If any Income
is received by Seller, any Guarantor or any Affiliate of Seller or any
Guarantor, Seller shall pay or deliver such Income to Buyer or Custodian on
behalf of Buyer within two (2) Business Days after receipt, and, until so paid
or delivered, hold such Income in trust for Buyer, segregated from other funds
of Seller.

 

Section 8.06  Delivery of Financial Statements and Other Information.  Seller
shall deliver the following to Buyer and any Affiliated Hedge Counterparty, as
soon as available and in any event within the time periods specified (in each
case, except to the extent filed with the United States Securities and Exchange
Commission and available publicly).  Notwithstanding the requirements below, the
requirement to deliver financial statements will be satisfied at any such time
as such financial statements are publicly posted on the official website of
Parent or appropriately filed with the United States Securities and Exchange
Commission and available publicly:

 

(a)           within forty (45) days after the end of each fiscal quarter of
Parent, (1) the unaudited balance sheets of Parent as at the end of such period,
(2) the related unaudited statements of operations, stockholders’ equity and
cash flows for such period and the portion of the fiscal year through the end of
such period, setting forth in each case in comparative form the figures for the
previous year, and (3) a Compliance Certificate with respect to the financial
information provided in this Section 8.06(a);

 

38

--------------------------------------------------------------------------------


 

(b)           within ninety (90) days after the end of each fiscal year of
Parent, (i) the publicly filed audited balance sheets of each of Parent as at
the end of such fiscal year, (ii) the publicly filed related statements of
operations, stockholders’ equity and cash flows for such year, (iii) a publicly
filed opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said financial statements fairly present the
financial condition and results of operations of Parent as at the end of and for
such fiscal year in accordance with GAAP, (iv) in the event that Parent is not a
publicly traded company, a publicly filed certification from such accountants
that, in making the examination necessary therefor, no information was obtained
of any Default or Event of Default except as specified therein, and (v) a
Compliance Certificate;

 

(c)           any management letter commenting on Seller’s internal controls
submitted to Seller or Guarantor by independent certified public accountants in
connection with each annual, interim or special audit of the books and records
of Seller made by such accountants;

 

(d)           all financial statements, reports, notices and other documents
that Seller sends to holders of its Equity Interests or makes to or files with
any Governmental Authority, promptly after the delivery or filing thereof;

 

(e)           any other material agreements, correspondence, documents or other
information not previously provided to Buyer which is related to Seller or the
Purchased Assets, as soon as possible after the discovery thereof by Seller or
any Affiliate of Seller; and

 

(f)            such other information regarding the financial condition,
operations or business of Seller as Buyer may reasonably request.

 

Section 8.07  Delivery of Notices.  Seller shall promptly notify Buyer and any
Affiliated Hedge Counterparty of the occurrence of any of the following of which
Seller has Knowledge together with a certificate of a Responsible Officer of
Seller setting forth details of such occurrence and any action Seller has taken
or proposes to take with respect thereto:

 

(a)           a Representation Breach;

 

(b)           any of the following:  (i) with respect to any Purchased Asset:
material change in Market Value, and (ii) with respect to Seller:  violation of
Requirements of Law, material decline in the value of Seller’s assets or
properties, an Internal Control Event or other event or circumstance that could
reasonably be expected to have a Material Adverse Effect;

 

(c)           the existence of any Default, Event of Default or material default
under or related to a Purchased Asset, Indebtedness, Guarantee Obligation or
Contractual Obligation of Seller;

 

(d)           the resignation or termination of any Servicer under any Servicing
Agreement with respect to any Purchased Asset;

 

39

--------------------------------------------------------------------------------


 

(e)           the establishment of a rating by any Rating Agency applicable to
Seller or any Guarantor or any Affiliate of Seller or any Guarantor and any
downgrade in or withdrawal of such rating once established; and

 

(f)            the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, any Guarantor or any Affiliate of Seller or any Guarantor, or any
Purchased Asset (but not with respect to underlying mortgage loans associated
with a Purchased Asset), (ii) questions or challenges the validity or
enforceability of any Repurchase Document, Transaction or Purchased Asset, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect.

 

Section 8.08  Guarantee Agreement.  Seller and the Guarantors shall not take any
action in violation of the provisions of the Guarantee Agreement and shall
maintain the Guarantee Agreement in full force and effect.

 

Section 8.09  Margin Calls under other Agreements.  In the event of a margin
call (however defined or described in the applicable underlying Indebtedness
documents) or other similar event occurs pursuant to which a lender or buyer
requires any of Seller or any Guarantor or any Affiliate of Seller or any
Guarantor pursuant to another facility to post additional cash or assets in
connection with any Indebtedness and the sum of all such margin calls or other
similar requests made or outstanding on such day or during the previous five (5)
Business Day period in the aggregate (such period to include such date of
determination) is equal to or greater than $2,000,000, Seller shall promptly
(and in no event later than two (2) Business Days after any such margin call or
request) provide Buyer notice of any such margin call or request which details
(A) the amount of such margin call, (B) the time period for such margin call to
be satisfied, (C) whether cash or other assets were used to satisfy the margin
call, (D) the name of the counterparty and (E) any other information reasonably
requested by Buyer.

 

Section 8.10  Unrestricted Cash.  At all times on and after the initial
Transaction, NRFC Sub-REIT Corp. shall maintain at least $35,000,000 in
unrestricted cash or cash equivalents in the Liquidity Account, which shall at
all times be subject to the Account Control Agreement.  Seller shall provide
Buyer with prompt written notice should the balance of the Liquidity Account
equal an amount less than $35,000,000.  Upon the occurrence of an Event of
Default or Default, Buyer shall have sole access to and control over all amounts
or other property in the Liquidity Account.

 

Section 8.11  [Reserved.]

 

Section 8.12  Hedging.  With respect to each Purchased Asset that is a Hedge
Required Asset, during the term of this Agreement, the Seller shall enter into
one or more Interest Rate Protection Agreements in a form reasonably acceptable
to Buyer.  Seller shall take such actions as Buyer deems necessary to perfect
the security interest granted in each Interest Rate Protection Agreement
pursuant to Section 11.01, and, if the Hedge Counterparty is not an Affiliated
Hedge Counterparty, shall collaterally assign to Buyer, which assignment shall
be consented to in writing by each Hedge Counterparty, all of Seller’s rights
in, to and under each such Interest Rate Protection Agreement.

 

40

--------------------------------------------------------------------------------

 

Section 8.13  REIT Status.  Parent shall at all times continue to be
(i) qualified as a REIT as defined in Section 856 of the Code without giving any
effect to any cure or corrective periods or allowances, (ii) entitled to a
dividends paid deduction under Section 857 of the Code with respect to dividends
paid by it with respect to each taxable year for which it claims a deduction on
its Form 1120 REIT filed with the United States Internal Revenue Service for
such year, or the entering into by it of any material “prohibited transactions”
as defined in Sections 857(b) and 856(c) of the Code, and (iii) a publicly
traded company listed, quoted or traded on and in good standing in respect of
any stock exchange.

 

ARTICLE 9

 

SINGLE PURPOSE ENTITY

 

Section 9.01  Covenants Applicable to Seller.  Seller shall (a) own no assets,
and shall not engage in any business, other than the assets and transactions
specifically contemplated by this Agreement and any other Repurchase Document,
(b) not incur any Indebtedness or other obligation, secured or unsecured, direct
or indirect, absolute or contingent (including guaranteeing any obligation),
other than as permitted under Section 8.04 or as otherwise permitted under this
Agreement, (c) not make any loans or advances to any Affiliate or third party
and shall not acquire obligations or securities of its Affiliates, in each case
other than in connection with the origination or acquisition of Assets for
purchase under the Repurchase Documents, (d) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets, (e) comply with the provisions of its Governing Documents, (f) do
all things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents without the consent of the Buyer, (g) maintain all of
its books, records, financial statements and bank accounts separate from those
of its Affiliates (except that such financial statements may be consolidated to
the extent consolidation is required under GAAP or as a matter of Requirements
of Law; provided, that (i) appropriate notation shall be made on such financial
statements to indicate the separateness of the Seller from such Affiliate and to
indicate that the Seller’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall also be listed on the Seller’s own separate balance sheet) and file
its own tax returns (except to the extent consolidation is required or permitted
under Requirements of Law), (h) be, and at all times shall hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, and
shall not identify itself or any of its Affiliates as a division of the other,
(i) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations and shall remain Solvent, (j) not engage in or suffer any
change of Control, dissolution, winding up, liquidation, consolidation or merger
in whole or in part or convey or transfer all or substantially all of its
properties and assets to any Person (except as contemplated herein), (k) not
commingle its funds or other assets with those of any Affiliate or any other
Person and shall maintain its properties and assets in such a manner that it
would not be costly or difficult to identify, segregate or ascertain its
properties and assets from those of others, (l) maintain its properties,

 

41

--------------------------------------------------------------------------------


 

assets and accounts separate from those of any Affiliate or any other Person,
(m) not hold itself out to be responsible for the debts or obligations of any
other Person, (n) not, without the prior unanimous written consent of all of its
Independent Managers, take any Insolvency Action, (o) (i) have at all times at
least one Independent Manager (or such greater number as required by Buyer or
any Rating Agency) and (ii) provide Buyer with up-to-date contact information
for each such Independent Director and a copy of the agreement pursuant to which
such Independent Director consents to and as an “Independent Manager” for
Seller, (p) the Governing Documents for Seller shall provide (i) that Buyer be
given at least two (2) Business Days prior notice of the removal and/or
replacement of any Independent Manager, together with the name and contact
information of the replacement Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Manager and (ii) to
the extent permitted by Requirements of Law, that any Independent Manager of
Seller shall not have any fiduciary duty to anyone including the holders of the
Equity Interest in Seller and any Affiliates of Seller except Seller and the
creditors of Seller with respect to taking of, or otherwise voting on, the
Insolvency Action; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing, (q) not enter into any
transaction with an Affiliate of the Seller except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction, (r) use separate stationary, invoices and checks bearing its own
name, (s) allocate fairly and reasonably any overhead for shared office space
and for services performed by an employee of an affiliate, (t) not pledge its
assets to secure the obligations of any other Person, and (u) not form, acquire
or hold any Subsidiary or own any Equity Interest in any other entity.

 

Section 9.02  Covenant Applicable to Parent.  Parent, or any Subsidiary
thereof, shall, at all times, own 100% of the membership interest in Seller.

 

Section 9.03  Additional Covenant Applicable to Seller.  As a single-member
limited liability company, Seller (i) shall be a Delaware limited liability
company, (ii) shall have at least one or Independent Manager serving as manager
of such company, (iii) shall not take any Insolvency Action and shall not cause
or permit the members or managers of such entity to take any Insolvency Action
all of its Independent Managers then serving as managers of the company shall
have consented in writing to such action, and (iv) shall have either (A) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (B) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the resignation or
dissolution of the last remaining member of the company.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01  Events of Default.  Each of the following events shall be an
“Event of Default”:

 

(a)           Seller fails to make a payment of (i) Margin Deficit or Repurchase
Price (other than Price Differential) when due, or amount due to an Affiliated
Hedge Counterparty with respect to the termination of any Interest Rate
Protection Agreement, in each case, whether by acceleration or otherwise,
(ii) Price Differential within one (1) Business Day of when due, or (iii) any
other amount within three (3) Business Days of when due, in each case under the
Repurchase Documents; provided, however, that Seller shall not be in breach
solely of this clause (a) if Seller’s failure to make a payment arises (x) out
of a wire transfer problem or an operation or administrative error or omission
(so long as the required funds or property required to make that payment or
delivery were otherwise available to that party) or (y) from general
unavailability of the relevant currency due to the imposition of new exchange
controls or other similar governmental action, but in each case only if the
payment or delivery is made within one (1) Business Day after the problem has
been corrected, the error or omission has been discovered or the currency
becomes generally available, but in no event later than five (5) calendar days
after such payment is due, and Seller certifies and reasonably demonstrates to
Buyer’s satisfaction that an event described in (x) or (y) above has occurred;

 

(b)           Seller fails to observe or perform in any material respect any
other Repurchase Obligation of Seller under the Repurchase Documents to which
Seller is a party, and (except in the case of a failure to perform or observe
the Repurchase Obligations of Seller under Section 8.03 and Section 17.08(a))
such failure continues unremedied for five (5) Business Days after the earlier
of receipt of notice thereof from Buyer or the discovery of such failure by
Seller;

 

(c)           any Representation Breach (excluding the asset-level
representations and warranties set forth in Section 7.09 and on Schedule 1) or
breach of any covenant exists and continues unremedied for five (5) Business
Days after the earlier of receipt of notice thereof from Buyer or the discovery
of such failure by Seller;

 

(d)           Seller or any Guarantor defaults beyond any applicable grace
period in paying any amount or performing any obligation under any Indebtedness,
Guarantee Obligation or Contractual Obligation with respect to Seller or any
Indebtedness, Guarantee Obligation or Contractual Obligation with an outstanding
amount of at least $5,000,000 with respect to each Guarantor, and the effect of
such default is to permit the acceleration thereof (regardless of whether such
default is waived or such acceleration occurs);

 

(e)           Seller or any Guarantor defaults beyond any applicable grace
period in paying any amount or performing any obligation due to Buyer or any
Affiliate of Buyer under any other financing, hedging, warehouse, security or
other agreement (other than under this Agreement, any Interest Rate Protection
Agreement or any Non-Recourse Indebtedness) between Seller or any Guarantor and
Buyer or any Affiliate of Buyer including, without limitation the commercial
real estate loan warehouse facility with Buyer or any Affiliate of Buyer;

 

43

--------------------------------------------------------------------------------


 

(f)            an Insolvency Event occurs with respect to Seller or any
Guarantor;

 

(g)           a final judgment or judgments for the payment of money with
respect to Seller or a final judgment or judgment for the payment of money in
excess of $5,000,000 with respect to any Guarantor that is not insured against
is entered against Seller or any Guarantor by one or more Governmental
Authorities and the same is not satisfied, discharged (or provision has not been
made for such discharge) or bonded, or a stay of execution thereof has not been
procured, within thirty (30) days from the date of entry thereof;

 

(h)           a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents, or
(iv) remove, limit or restrict the approval of Seller of the foregoing as a
buyer or a seller of securities, and in each case such action is not
discontinued or stayed within thirty (30) days;

 

(i)            any provision of the Repurchase Documents, any right or remedy of
Buyer or obligation, covenant, agreement or duty of Seller thereunder, or any
Lien, security interest or control granted under or in connection with the
Repurchase Documents or Purchased Assets terminates, is declared null and void,
ceases to be valid and effective, ceases to be the legal, valid, binding and
enforceable obligation of Seller or any other Person, or the validity,
effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by Seller or any other Person, in each case
directly, indirectly, in whole or in part;

 

(j)            Buyer ceases for any reason to have a valid and perfected first
priority security interest in any Purchased Asset other than as a result of
Buyer’s actions;

 

(k)           Seller is required to register as an “investment company” (as
defined in the Investment Company Act) or the arrangements contemplated by the
Repurchase Documents shall require registration of Seller as an “investment
company”;

 

(l)            Seller engages in any conduct or action where Buyer’s prior
consent is required by any Repurchase Document and Seller fails to obtain such
consent;

 

(m)          Seller fails to deposit, or fails to direct a third-party to
deposit, to the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due;

 

(n)           a Guarantee Default occurs or

 

(o)           a breach by NRFC Sub-REIT Corp. of the covenant set forth in
Section 8.10;

 

(p)           Parent fails (i) to qualify as a REIT (without giving any effect
to any cure or corrective periods or allowances), or (ii) to continue to be
entitled to a dividend paid deduction under Section 857 of the Code with respect
to dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120- REIT filed with the United States Internal Revenue
Service for such year, or the entering into by Parent of “prohibited

 

44

--------------------------------------------------------------------------------


 

transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT;

 

(q)           Seller or any Guarantor admits in writing that it is not Solvent
or is not able or not willing to perform any of its Repurchase Obligations,
Contractual Obligations, Guarantee Obligations, Capital Lease Obligations or
Off-Balance Sheet Obligations;

 

(r)            Parent’s audited annual financial statements or the notes thereto
or other opinions or conclusions stated therein are qualified or limited by
reference to the status of Parent as a “going concern” or a reference of similar
import, other than a qualification or limitation expressly related to Buyers’
rights in the Purchased Assets; or

 

(s)            any condition or circumstance exists which causes, constitutes or
may cause or constitute a Material Adverse Effect, as determined by Buyer.

 

Section 10.02  Remedies of Buyer as Owner of the Purchased Assets.  If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller with a
copy to each Affiliated Hedge Counterparty (which option shall be deemed to be
exercised, even if no notice is given, automatically and immediately upon the
occurrence of an Event of Default under Sections 10.01 (f) or (q)), the
Repurchase Date for all Purchased Assets shall be deemed automatically and
immediately to occur (the date on which such option is exercised or deemed to be
exercised, the “Accelerated Repurchase Date”).  If Buyer exercises or is deemed
to have exercised the foregoing option:

 

(a)           All Repurchase Obligations shall become immediately due and
payable on and as of the Accelerated Repurchase Date.

 

(b)           All amounts in the Waterfall Account and all Income paid after the
Accelerated Repurchase Date shall be retained by Buyer and applied in accordance
with Article 5.

 

(c)           To the extent not already completed and recorded, Buyer may
complete any assignments, allonges, endorsements, powers or other documents or
instruments executed in blank and otherwise obtain physical possession of all
Records then held by Custodian under the Custodial Agreement.  Buyer may obtain
physical possession of all Records of Seller.  Seller shall deliver to Buyer
such assignments and other documents with respect thereto as Buyer shall
request.

 

(d)           Buyer may immediately, at any time and from time to time, exercise
either of the following remedies with respect to any or all of the Purchased
Assets:  (i) sell such Purchased Assets without providing any representations
and warranties on an “as-is where is” basis in a recognized market and by means
of a public or private sale at such price or prices as Buyer accepts, and apply
the net proceeds thereof in accordance with Article 5, or (ii) retain such
Purchased Assets and give Seller credit against the Repurchase Price for such
Purchased Assets (or if the amount of such credit exceeds the Repurchase Price
for such Purchased Assets, credit against other Repurchase Obligations due and
any other amounts then owing to Buyer by any

 

45

--------------------------------------------------------------------------------


 

other Person pursuant to any Repurchase Document, in such order and in such
amounts as determined by Buyer), in an amount equal to the Market Value of such
Purchased Assets.  Until such time as Buyer exercises either such remedy with
respect to a Purchased Asset, Buyer may hold such Purchased Asset for its own
account and retain all Income with respect thereto and apply such Income in
accordance with the provisions of Article 5 hereof.

 

(e)           The Parties agree that the Purchased Assets are of such a nature
that they may decline rapidly in value, and may not have a ready or liquid
market.  Accordingly, Buyer shall not be required to sell more than one
Purchased Asset on a particular Business Day, to the same purchaser or in the
same manner.  Buyer may determine whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable.  Buyer shall
endeavor to give notice to Seller or any other Person prior to exercising any
remedy in respect of an Event of Default; provided, however, that Buyer’s
failure to provide such notice shall not impair or prejudice any right of Buyer
or invalidate Buyer’s exercise of any remedy in respect of an Event of Default. 
If no prior notice is given, Buyer shall give notice to Seller of the remedies
exercised by Buyer promptly thereafter.

 

(f)            Seller shall be liable to Buyer and any Affiliated Hedge
Counterparty for (i) any amount by which the Repurchase Obligations due to Buyer
exceed the aggregate of the net proceeds and credits referred to in the
preceding clause (d), (ii) the amount of all actual out-of-pocket expenses,
including reasonable legal fees and expenses, actually incurred by Buyer or any
Affiliated Hedge Counterparty in connection with or as a consequence of an Event
of Default, (iii) any costs and losses payable under Section 12.03, and (iv) any
other actual loss, damage, cost or expense resulting from the occurrence of an
Event of Default.

 

(g)           Buyer shall be entitled to seek an injunction, an order of
specific performance or other equitable relief to compel Seller to fulfill any
of its obligations as set forth in the Repurchase Documents, including this
Article 10, if Seller fails or refuses to perform its obligations as set forth
herein or therein.

 

(h)           Seller hereby appoints Buyer as attorney-in-fact of Seller for
purposes of carrying out the Repurchase Documents, including executing,
endorsing and recording any instruments or documents and taking any other
actions that Buyer deems necessary or advisable to accomplish such purposes,
which appointment is coupled with an interest and is irrevocable.

 

(i)            Buyer may, without prior notice to Seller, exercise any or all of
its set-off rights including those set forth in Section 17.17.  This
Section 10.02(i) shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.

 

(j)            All rights and remedies of Buyer and Affiliated Hedge
Counterparties under the Repurchase Documents, including those set forth in
Section 17.17, are cumulative and not exclusive of any other rights or remedies
that Buyer or Affiliated Hedge Counterparties may have and may be exercised at
any time when an Event of Default exists.  Such rights and remedies may be
enforced without prior judicial process or hearing.  Seller agrees that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial

 

46

--------------------------------------------------------------------------------


 

necessity and are the result of a bargain at arm’s-length.  Seller hereby
expressly waives any defenses Seller might have to require Buyer or Affiliated
Hedge Counterparties to enforce its rights by judicial process or otherwise
arising from the use of nonjudicial process, disposition of any or all of the
Purchased Assets, or any other election of remedies.

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01  Grant.  Buyer and Seller intend that all Transactions shall be
sales to Buyer of the Purchased Assets and not loans from Buyer to Seller
secured by the Purchased Assets.  However, to preserve and protect Buyer’s and
any Affiliated Hedge Counterparty’s rights with respect to the Purchased Assets
and under the Repurchase Documents in the event that any Governmental Authority
recharacterizes the Transactions as other than sales, and as security for
Seller’s performance of the Repurchase Obligations, Seller hereby grants to
Buyer and each Affiliated Hedge Counterparty on a pari passu basis a Lien on and
security interest in all of the right, title and interest of Seller in, to and
under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in the proviso in the definition thereof), and (ii)
each Interest Rate Protection Agreement that is entered into with each
Affiliated Hedge Counterparty relating to each Purchased Asset and any Interest
Rate Protection Agreement which is subject to a collateral assignment by Seller
to Buyer pursuant to Section 8.12, and the transfers of the Purchased Assets to
Buyer and each Affiliated Hedge Counterparty shall be deemed to constitute and
confirm such grant, to secure the payment and performance of the Repurchase
Obligations (including the obligation of Seller to pay the Repurchase Price, or
if the Transactions are recharacterized as loans, to repay such loans for the
Repurchase Price).  Seller hereby authorizes the filing by, or on behalf of, the
Buyer of UCC financing statements, continuation statements and amendments that
describe the Purchased Assets and Interest Rate Protection Agreements as
collateral and that contain any information required by Part 5 of Article 9 of
the UCC for the sufficiency or filing acceptance of any financing statement,
continuation statement or amendment.

 

Section 11.02  Effect of Grant.

 

(a)           If any circumstance described in Section 11.01 occurs, (i) this
Agreement shall also be deemed to be a security agreement as defined in the UCC,
(ii) Buyer and each Affiliated Hedge Counterparty shall have all of the rights
and remedies provided to a secured party by Requirements of Law (including the
rights and remedies of a secured party under the UCC and the right to set-off
any mutual debt and claim) and under any other agreement between Buyer and
Seller or between an Affiliated Hedge Counterparty and Seller, (iii) without
limiting the generality of the foregoing, Buyer shall be entitled to set-off the
proceeds of the liquidation of the Purchased Assets against all of the
Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (iv) the possession by Buyer or any of its agents, including
Custodian, of the Records, the Purchased Assets and such other items of property
as constitute instruments, money, negotiable documents, securities or chattel
paper shall be deemed to be possession by the secured party for purposes of
perfecting such security interest under the UCC and Requirements of Law, and
(v) notifications to Persons (other than Buyer) holding such property, and
acknowledgments, receipts or confirmations from Persons (other than Buyer)

 

47

--------------------------------------------------------------------------------


 

holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law.  The security interest of Buyer
and any Affiliated Hedge Counterparty granted herein shall be, and Seller hereby
represents and warrants to Buyer and each Affiliated Hedge Counterparty that it
is, a first priority perfected security interest.  For the avoidance of doubt,
(x) each Purchased Asset and each Interest Rate Protection Agreement relating to
the Repurchase Obligations secures the Repurchase Obligations of Seller with
respect to all other Transactions and all other Purchased Assets, including any
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (y) if an Event of Default exists, no Purchased Asset relating to a
Purchased Asset or Interest Rate Protection Agreement will be released from
Buyer’s and any Affiliated Hedge Counterparty’s Lien or transferred to Seller
until the Repurchase Obligations are indefeasibly paid in full.  Notwithstanding
the foregoing, the Repurchase Obligations shall be full recourse to Seller.

 

(b)           Buyer and Seller agree that Buyer is expressly designated as the
agent for and on behalf of each Affiliated Hedge Counterparty with respect to
the security interest granted hereby to secure the obligations owing to each
Affiliated Hedge Counterparty under any Interest Rate Protection Agreement,
including with respect to the Purchased Assets held by Custodian pursuant to the
Custodial Agreement.

 

Section 11.03  Seller to Remain Liable.  Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer or any Affiliated Hedge Counterparty of any
obligation of Seller or any other Person in connection with any Purchased Asset
or any Interest Rate Protection Agreement whether or not Buyer exercises any
right with respect thereto.  Seller shall remain liable under the Purchased
Assets and each Interest Rate Protection Agreement to perform all of Seller’s
duties and obligations thereunder to the same extent as if the Repurchase
Documents had not been executed.

 

Section 11.04  Waiver of Certain Laws.  Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets or Interest Rate Protection Agreement with an Affiliated
Hedge Counterparty relating to a Purchased Asset or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and Seller, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws and any and all right to have any
of the properties or assets constituting the Purchased Assets or Interest Rate
Protection Agreement with an Affiliated Hedge Counterparty relating to a
Purchased Asset marshaled upon any such sale, and agrees that Buyer or any court
having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement with an Affiliated Hedge Counterparty relating to a Purchased Asset as
an entirety or in such parcels as Buyer or such court may determine.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01  Market Disruption.  If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.

 

Section 12.02  Illegality.  If the adoption of or any change in any Requirements
of Law or in the interpretation or application thereof after the date hereof
shall make it unlawful for Buyer to effect or continue Transactions as
contemplated by the Repurchase Documents, (a) any commitment of Buyer hereunder
to enter into new Transactions shall be terminated, (b) the Pricing Rate shall
be converted automatically to the Alternative Rate on the last day of the then
current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date and the Funding Expiration Date shall be deemed to
have occurred.

 

Section 12.03  Breakfunding.  Seller shall indemnify Buyer and hold Buyer
harmless from any loss, cost or expense which Buyer may sustain or incur arising
from (a) any payment to Buyer on account of the outstanding Repurchase Price,
including a payment made pursuant to Section 3.04 but excluding a payment made
pursuant to Section 5.02, on any day other than a Remittance Date (based on the
assumption that Buyer funded its commitment with respect to the Transaction in
the London Interbank Eurodollar market and using any reasonable attribution or
averaging methods that Buyer deems appropriate and practical) or (b) any
conversion of the Pricing Rate to the Alternative Rate because the LIBO Rate is
not available for any reason on a day that is not the last day of the then
current Pricing Period.

 

Section 12.04  Increased Costs.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any tax or increased tax of any kind
whatsoever with respect to the Repurchase Documents, any Purchased Asset or any
Transaction, or change the basis of taxation of payments to Buyer in respect
thereof (except for income taxes and any changes in the rate of tax on Buyer’s
overall net income), (b) shall impose, modify or hold applicable any increase in
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Buyer, or (c) shall impose on Buyer any other condition; and the
result of any of the preceding clauses (a), (b) and (c) is to increase the cost
to Buyer, by an amount that Buyer deems to be material, of entering into,
continuing or maintaining Transactions, or to reduce any amount receivable under
the Repurchase Documents in respect thereof, then, in any such case Seller shall
pay to Buyer such additional amount or amounts as reasonably necessary to fully
compensate Buyer for such increased cost or reduced amount receivable.  In
determining any additional

 

49

--------------------------------------------------------------------------------


 

amounts due under this Section 12.04, Buyer shall treat Seller in the same
manner it treats other similarly situated sellers in facilities with
substantially similar collateral. Buyer will provide Seller with no less than
thirty (30) days prior notice of the implementation of any change or event
pursuant to which additional amounts are due or will become due under this
Section 12.04.

 

Section 12.05  Capital Adequacy.  If Buyer determines that the adoption of or
any change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
Seller shall pay to Buyer such additional amount or amounts as reasonably
necessary to fully compensate Buyer for such reduction.  In determining any
additional amounts due under this Section 12.05, Buyer shall treat Seller in the
same manner it treats other similarly situated sellers in facilities with
substantially similar collateral.

 

Section 12.06  Withholding Taxes.

 

(a)           All payments made by Seller to Buyer or any other Indemnified
Person under the Repurchase Documents and by underlying obligors with respect to
the Purchased Assets shall be made free and clear of and without deduction or
withholding for or on account of any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto imposed by any Governmental
Authority therewith or thereon, excluding income taxes, branch profits taxes,
franchise taxes or any other tax imposed on net income by the United States, a
state or a foreign jurisdiction under the laws of which Buyer or such other
Indemnified Person is organized or of its applicable lending office, or a state
or foreign jurisdiction with respect to which Buyer or such other Indemnified
Person has a present or former connection, or any political subdivision thereof
(collectively, “Taxes”), all of which shall be paid by Seller for its own
account not later than the date when due.  If any taxes are required to be
deducted or withheld from any amounts payable to Buyer and/or any other
Indemnified Person, then Seller shall (x) make such deduction or withholding,
(y) pay the amount so deducted or withheld to the appropriate Governmental
Authority not later than the date when due; and (z) pay to Buyer or other
Indemnified Person such additional amounts as may be necessary so that every net
payment made under this Agreement after deduction or withholding for or on
account of any Taxes (including any Taxes on such increase and any penalties) is
not less than the amount that would have been paid absent such deduction or
withholding (the amounts described in this clause (z), the “Additional
Amount”).  The foregoing obligation to pay Additional Amounts, however, will not
apply with respect to (i) net income or franchise taxes, imposed on Buyer and/or
any other Indemnified Person, with respect to payments required to be made by
Seller under the Repurchase Documents, by a taxing jurisdiction in which Buyer
and/or any other Indemnified Person is organized, conducts business or is paying
taxes (as the case may be) or (ii) any U.S. federal withholding tax imposed on
“withholdable payments” made after December 31, 2012 on a Transaction made after
March 18, 2012, if the Buyer is a “foreign financial institution” that fails

 

50

--------------------------------------------------------------------------------

 

 

to comply with the requirements of section 1471(b) of the Code or a
“non-financial foreign entity” that fails to comply with section 1472(b) of the
Code, each as in effect on the date hereof, or Treasury regulations or
administrative guidance promulgated thereunder. Promptly after Seller pays any
taxes referred to in this Section 12.06, Seller will send Buyer appropriate
evidence of such payment.

 

(b)                                 In addition, Seller agrees to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by the United States or any taxing
authority thereof or therein that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement (“Other Taxes”).

 

(c)                                  Seller agrees to indemnify Buyer for the
full amount of Taxes (including additional amounts with respect thereto) and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 12.06(c), and any liability
(including penalties, interest and expenses arising thereon or with respect
thereto) arising therefrom or with respect thereto, provided that Buyer shall
have provided Seller with evidence, reasonably satisfactory to Seller, of
payment of Taxes or Other Taxes, as the case may be.

 

(d)                                 If a Person acquires any of the rights and
obligations of Buyer as an Eligible Assignee under this Agreement, and such
Person is not organized under the laws of the United States, any state thereof
or the District of Columbia (a “Non-U.S. Person”), such Non-U.S. Person shall
deliver to Seller on or before the date on which such Person becomes a party to
this Agreement, two duly completed and executed copies of, as applicable, IRS
Form W-8BEN or IRS Form W-8ECI or any successor forms thereto designated as such
by the IRS.  If the Non-U.S. Person is eligible for and wishes to claim
exemption from or reduction in U.S. federal withholding tax through benefit of a
treaty, such Person shall deliver a Form W-8ECI.  If the Non-U.S. Person is
eligible for and wishes to claim exemption from U.S. federal withholding tax
under Section 871(h) or Section 881(c) of the Code with respect to payments of
“portfolio interest,” such Person shall deliver both the Form W-8BEN and a
statement certifying that such Person is not a bank, a “10 percent shareholder”
or a “controlled foreign corporation” within the meaning of Section 881(c)(3) of
the Code.  If any previously delivered form or statement becomes inaccurate with
respect to the Non-U.S. Person that delivered it, the Non-U.S. Person shall
promptly notify Seller of this fact.

 

(e)                                  Without prejudice to the survival or any
other agreement of Seller hereunder, the agreements and obligations of Seller
contained in this Section 12.06 shall survive the termination of this
Agreement.  Nothing contained in this Section 12.06 shall require Buyer to make
available any of their tax returns or other information that it deems to be
confidential or proprietary.

 

Section 12.07  Payment and Survival of Repurchase Obligations.  Buyer may at any
time send Seller a notice showing the calculation of any amounts payable
pursuant to this Article 12, and Seller shall pay such amounts to Buyer within
ten (10) Business Days after Seller

 

51

--------------------------------------------------------------------------------


 

receives such notice.  The obligations of Seller under this Article 12 shall
apply to Eligible Assignees and Participants and survive the termination of the
Repurchase Documents.

 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01  Indemnity.

 

(a)                                  Seller shall release, defend, indemnify and
hold harmless Buyer, Affiliates of Buyer, each Affiliated Hedge Counterparty and
its and their respective officers, directors, shareholders, partners, members,
owners, employees, agents, attorneys, Affiliates and advisors (each an
“Indemnified Person” and collectively the “Indemnified Persons”), on a net
after-tax basis, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, taxes (other than income taxes
and franchise taxes of Buyer), fees, costs, expenses (including reasonable legal
fees and expenses), penalties or fines of any kind that may be imposed on,
incurred by or asserted against such Indemnified Person (collectively, the
“Indemnified Amounts”) in any way relating to, arising out of or resulting from
or in connection with (i) the Repurchase Documents, the Records, the Purchased
Assets, the Transactions, any action taken or omitted to be taken by any
Indemnified Person in connection with or under any of the foregoing, or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of any Repurchase
Document) any Transaction, or any Purchased Asset (ii)  ownership of, Liens on,
security interests in or the exercise of rights or remedies under any of the
items referred to in the preceding clause (i), (iii) any failure by Seller to
perform or comply with any Repurchase Document, Record or Purchased Asset,
(iv) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any transaction involving any Repurchase
Document or Purchased Asset, (v) any taxes attributable to the execution,
delivery, filing or recording of any Repurchase Document, Record or any
memorandum of any of the foregoing, (vi) any Lien or claim arising on or against
any Purchased Asset under any Requirements of Law or any liability asserted
against Buyer or any Indemnified Person with respect thereto, (vii) any
misrepresentation by Seller or failure by Seller to perform any obligations
pursuant to any Repurchase Document relating to environmental matters in any
way, (viii) any term sheet related to the transactions hereunder or any business
communications or dealings between the Parties relating thereto, or
(ix) Seller’s conduct, activities, actions and/or inactions in connection with,
relating to or arising out of any of the foregoing clauses of this
Section 13.01, that, in each case, results from anything whatsoever other than
any Indemnified Person’s gross negligence or intentional misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non—appealable judgment.  In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
out-of-pocket expense, loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor arising out of a breach by Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor from Seller.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 13.01
applies, such indemnity shall be

 

52

--------------------------------------------------------------------------------


 

effective whether or not such investigation, litigation or proceeding is brought
by Seller, an Indemnified Person or any other Person or any Indemnified Person
is otherwise a party thereto and whether or not any Transaction is entered into.

 

(b)                                 If for any reason the indemnification
provided in this Section 13.01 is unavailable to the Indemnified Person or is
insufficient to hold an Indemnified Person harmless, even though such
Indemnified Person is entitled to indemnification under the express terms
hereof, then Seller shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by such
Indemnified Person on the one hand and Seller on the other hand, the relative
fault of such Indemnified Person, and any other relevant equitable
considerations.

 

(c)                                  An Indemnified Person may at any time send
Seller a notice showing the calculation of Indemnified Amounts, and Seller shall
pay such Indemnified Amounts to such Indemnified Person within ten (10) Business
Days after Seller receives such notice.  The obligations of Seller under this
Section 13.01 shall apply to Eligible Assignees and Participants and survive the
termination of this Agreement.

 

(d)                                 Seller may settle any litigation on behalf
of the Indemnified Parties with the written consent of the Indemnified Persons
in their sole discretion and provided the Indemnified Person receive a full,
complete and unconditional release.

 

Section 13.02  Expenses.  Seller shall promptly on demand pay to or as directed
by Buyer all third-party out-of-pocket costs and expenses (including reasonable
legal, accounting and advisory fees and expenses) incurred by Buyer in
connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel, custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by Seller of any Repurchase
Obligations, and (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets.

 

ARTICLE 14

 

INTENT

 

Section 14.01  Intention of Parties with respect to Transactions.  The Parties
intend (a) for each Transaction to qualify for the safe harbor treatment
provided by the Bankruptcy Code and for Buyer to be entitled to all of the
rights, benefits and protections afforded to Persons under the Bankruptcy Code
with respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code and a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and that payments under this Agreement are deemed “margin
payments” or “settlement payments,” as defined in Section 101 of the Bankruptcy
Code, (b) for the grant of a security interest set forth in Article 11 to also
be a “securities contract” as defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and a “repurchase agreement” as that

 

53

--------------------------------------------------------------------------------


 

term is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and (c) that
Buyer (for so long as Buyer is a “financial institution,” “financial
participant” or other entity listed in Section 555, 559 or 362(b)(6) of the
Bankruptcy Code) shall be entitled to the “safe harbor” benefits and protections
afforded under the Bankruptcy Code with respect to a “repurchase agreement” and
a “securities contract,” including (x) the rights, set forth in Article 10 and
in Section 555, 559 and 561 of the Bankruptcy Code, to liquidate the Purchased
Assets and terminate this Agreement, and (y) the right to offset or net out as
set forth in Article 10 and Section 17.17 and in Section 362(b)(6) of the
Bankruptcy Code.

 

Section 14.02  Liquidation of Purchased Assets.  The Parties acknowledge and
agree that (a) Buyer’s right to liquidate Purchased Assets delivered to it in
connection with Transactions hereunder or to exercise any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Section 555, 559 and 561 of the Bankruptcy Code.

 

Section 14.03  Insured Depository Institution.  The Parties acknowledge and
agree that if a Party is an “insured depository institution,” as such term is
defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

 

Section 14.04  Netting Contract.  The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

 

Section 14.05  Master Netting Agreement.  The Parties expressly represent,
warrant, acknowledge and agree that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The Parties acknowledge that they have been advised and understand that:

 

(a)                                  in the case of Transactions in which one of
the Parties is a broker or dealer registered with the United States Securities
and Exchange Commission under Section 14 of the Securities Exchange Act of 1934,
the Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;

 

54

--------------------------------------------------------------------------------


 

(b)                                 in the case of Transactions in which one of
the Parties is a government securities broker or a government securities dealer
registered with the United States Securities and Exchange Commission under
Section 14C of the Securities Exchange Act of 1934, the Securities Investor
Protection Act of 1970 will not provide protection to the other Party with
respect to any Transaction;

 

(c)                                  in the case of Transactions in which one of
the Parties is a financial institution, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable; and

 

(d)                                 in the case of Transactions in which one of
the Parties is an “insured depository institution” as that term is defined in
Section 1813(c)(2) of Title 12 of the United States Code, funds held by the
financial institution pursuant to a Transaction are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation, the Savings
Association Insurance Fund or the Bank Insurance Fund, as applicable.

 

ARTICLE 16

 

NO RELIANCE

 

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

 

(a)                                  It is not relying (for purposes of making
any investment decision or otherwise) on any advice, counsel or representations
(whether written or oral) of the other Party, other than the representations
expressly set forth in the Repurchase Documents;

 

(b)                                 It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based on its own judgment and on any advice from such advisors as
it has deemed necessary and not on any view expressed by the other Party;

 

(c)                                  It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Repurchase Documents and each Transaction and is capable
of assuming and willing to assume (financially and otherwise) those risks;

 

(d)                                 It is entering into the Repurchase Documents
and each Transaction for the purposes of managing its borrowings or investments
or hedging its underlying assets or liabilities and not for purposes of
speculation;

 

(e)                                  It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other Party and has
not given the other Party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits

 

55

--------------------------------------------------------------------------------


 

(either legal, regulatory, tax, business, investment, financial accounting or
otherwise) of the Repurchase Documents or any Transaction; and

 

(f)                                    No partnership or joint venture exists or
will exist as a result of the Transactions or entering into and performing the
Repurchase Documents.

 

ARTICLE 17

 

MISCELLANEOUS

 

Section 17.01  Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

Section 17.02  Submission to Jurisdiction; Service of Process.  Each of the
Parties hereto irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to the
Repurchase Documents, or for recognition or enforcement of any judgment, and
each Party irrevocably and unconditionally agrees that all claims in respect of
any such action or proceeding may be heard and determined in such State court
or, to the fullest extent permitted by applicable law, in such Federal court. 
Each Party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or the other
Repurchase Documents shall affect any right that either party may otherwise have
to bring any action or proceeding arising out of or relating to the Repurchase
Documents against the other party or its properties in the courts of any
jurisdiction.  Each of the Parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Requirements of Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to the Repurchase Documents in any court
referred to above, and the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.  Each Party irrevocably consents
to service of process in the manner provided for notices in Section 17.12. 
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

 

Section 17.03  IMPORTANT WAIVERS.

 

(a)                                  SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PERSON.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY

 

56

--------------------------------------------------------------------------------


 

WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN
THEM, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED
WITH OR RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, THE
TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS
(WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

(c)                                  TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, SELLER HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION
WHATSOEVER INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.  NO INDEMNIFIED PERSON SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY
REPURCHASE DOCUMENT OR THE TRANSACTIONS.

 

(d)                                 SELLER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY
OF THE WAIVERS IN THIS SECTION 17.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL—ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

(e)                                  EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN
THIS SECTION 17.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS.  EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY
TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

57

--------------------------------------------------------------------------------


 

(f)                                    THE WAIVERS IN THIS SECTION 17.03 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE REPURCHASE DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(g)                                 THE PROVISIONS OF THIS SECTION 17.03 SHALL
SURVIVE TERMINATION OF THE REPURCHASE DOCUMENTS AND THE PAYMENT IN FULL OF THE
REPURCHASE OBLIGATIONS.

 

Section 17.04  Integration.  The Repurchase Documents supersede and integrate
all previous negotiations, contracts, agreements and understandings (whether
written or oral) between the Parties relating to a sale and repurchase of
Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.

 

Section 17.05  Single Agreement.  Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may
set-off claims and apply properties and assets held by or on behalf of Buyer
with respect to any Transaction against the Repurchase Obligations owing to
Buyer with respect to other Transactions; provided, however, that neither Buyer
nor any Affiliated Hedge Counterparty shall exercise any such right to set-off
under any Repurchase Document with respect to amounts on deposit at Buyer unless
an Event of Default has occurred; and, provided, further, that any such right to
set-off under any Repurchase Document with respect to amounts on deposit at
Buyer is limited to an amount not to exceed $35,000,000, and (d) payments,
deliveries and other transfers made by or on behalf of Seller with respect to
any Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers with respect to all Transactions, and the
obligations of Seller to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

Section 17.06  Use of Employee Plan Assets.  No assets of an employee benefit
plan subject to any provision of ERISA shall be used by either Party in a
Transaction.

 

Section 17.07  Survival and Benefit of Seller’s Agreements.  The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns.  All of
Seller’s indemnities in the Repurchase Documents shall survive the termination
of the Repurchase Documents and the payment in full of the Repurchase
Obligations, and shall apply to and benefit Eligible Assignees and
Participants.  No other Person shall be entitled to any benefit, right, power,
remedy or claim under the Repurchase Documents.

 

58

--------------------------------------------------------------------------------


 

Section 17.08  Assignments and Participations.

 

(a)                                  Seller shall not sell, assign or transfer
any of its rights or the Repurchase Obligations or delegate its duties or
obligations under this Agreement or any other Repurchase Document without the
prior written consent of Buyer, and any attempt by Seller to do so without such
consent shall be null and void.

 

(b)                                 Buyer may at any time, without the consent
of or notice to Seller, sell participations to any Person (other than a natural
person or Seller, any Guarantor or any Affiliate of Seller or any Guarantor) (a
“Participant”) in all or any portion of Buyer’s rights and/or obligations under
the Repurchase Documents; provided, that (i) Buyer’s obligations under the
Repurchase Documents shall remain unchanged, (ii) Buyer shall remain solely
responsible to Seller for the performance of such obligations, and (iii) Seller
shall continue to deal solely and directly with Buyer in connection with Buyer’s
rights and obligations under the Repurchase Documents.  No Participant shall
have any right to approve any amendment, waiver or consent with respect to any
Repurchase Document, except to the extent that the Repurchase Price or Price
Differential of any Purchased Asset would be reduced or the Repurchase Date of
any Purchased Asset would be postponed.  Each Participant shall be entitled to
the benefits of Article 12 to the same extent as if it had acquired its interest
by assignment pursuant to Section 17.08(c), but shall not be entitled to receive
any greater payment thereunder than Buyer would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with Seller’s prior written
consent.  To the extent permitted by Requirements of Law, each Participant shall
be entitled to the benefits of Sections 10.02(j) and 17.17 to the same extent as
if it had acquired its interest by assignment pursuant to Section 17.08(c).

 

(c)                                  Buyer may at any time, without consent of
Seller but upon notice to Seller, sell and assign to any Eligible Assignee all
or any portion of all of the rights and obligations of Buyer under the
Repurchase Documents; provided, however, so long as no Default or Event of
Default has occurred and is continuing, such assignment will be at the sole
expense and cost of Buyer.  Each such assignment shall be made pursuant to an
Assignment and Acceptance substantially in the form of Exhibit C (an “Assignment
and Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) such Eligible Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including identification of the Eligible Assignee and the amount
of Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice).  Any sale or
assignment by Buyer of rights or obligations under the Repurchase Documents that
does not comply with this Section 17.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 17.08(b).

 

59

--------------------------------------------------------------------------------


 

(d)                                 Seller shall cooperate with Buyer in
connection with any such sale and assignment of participations or assignments
and shall enter into such restatements of, and amendments, supplements and other
modifications to, the Repurchase Documents to give effect to any such sale or
assignment; provided, that none of the foregoing shall change any economic or
other material term of the Repurchase Documents in a manner adverse to Seller
without the consent of Seller.

 

(e)                                  Buyer shall have the right to partially or
completely syndicate and or all of its rights under the Agreement and the other
Repurchase Documents to any Eligible Assignee.

 

Section 17.09  Ownership and Hypothecation of Purchased Assets.  Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim.  In the event Buyer
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Buyer shall have
the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction.

 

Section 17.10  Confidentiality.  All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, attorneys, advisors and other representatives who
are informed of the confidential nature of such information and instructed to
keep it confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, including to
the extent required for filings with the New York Stock Exchange or the United
States Securities and Exchange Commission, (d) to the extent required to
exercise any rights or remedies under the Repurchase Documents or Purchased
Assets, (e) to the extent required to consummate and administer a Transaction,
(f) to any actual or prospective Participant or Eligible Assignee or Hedge
Counterparty which agrees to comply with this Section 17.10 and (g) to the
extent required in connection with any litigation between the Parties hereto in
connection with any Repurchase Documents; provided, that no such disclosure made
with respect to any Repurchase Document shall include a copy of such Repurchase
Document to the extent that a summary would suffice, but if it is necessary for
a copy of any Repurchase Document to be disclosed, all pricing and other
economic terms set forth therein shall be redacted before disclosure.

 

60

--------------------------------------------------------------------------------

 

Section 17.11  No Implied Waivers.  No failure on the part of Buyer or any
Affiliated Hedge Counterparty to exercise, or delay in exercising, any right or
remedy under the Repurchase Documents shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy thereunder preclude
any further exercise thereof or the exercise of any other right.  The rights and
remedies in the Repurchase Documents are cumulative and not exclusive of any
rights and remedies provided by law.  Application of the Default Rate after an
Event of Default shall not be deemed to constitute a waiver of any Event of
Default or Buyer’s or any Affiliated Hedge Counterparty’s rights and remedies
with respect thereto, or a consent to any extension of time for the payment or
performance of any obligation with respect to which the Default Rate is
applied.  Except as otherwise expressly provided in the Repurchase Documents, no
amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer,
and any amendment to this Agreement shall be subject to the prior written
consent of each Affiliated Hedge Counterparty.  Any waiver or consent under the
Repurchase Documents shall be effective only if it is in writing and only in the
specific instance and for the specific purpose for which given.

 

Section 17.12  Notices and Other Communications.  Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex 1 or such other address as such Party shall specify from time to time in a
notice to the other Party.  Any of the foregoing communications shall be
effective when delivered or upon the first attempted delivery on a Business
Day.  A Party receiving a notice that does not comply with the technical
requirements of this Section 17.12 may elect to waive any deficiencies and treat
the notice as having been properly given.

 

Section 17.13  Counterparts; Electronic Transmission.  Any Repurchase Document
may be executed in counterparts, each of which shall be deemed to be an
original, but all of which shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of any Repurchase Documents by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of such Repurchase Document.

 

Section 17.14  No Personal Liability.  No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller or any Guarantor, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer, Seller or any Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller or any Guarantor under the
Repurchase Documents are solely their respective corporate, limited liability
company or partnership obligations, as applicable, and that any such recourse or
personal liability is hereby expressly waived.  This Section 17.14 shall survive
the termination of the Repurchase Documents and the payment in full of the
Repurchase Obligations.

 

61

--------------------------------------------------------------------------------


 

Section 17.15  Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances.

 

(a)           Seller shall take such action as requested by Buyer or as
necessary to cause the Repurchase Documents and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of Buyer and any Affiliated Hedge Counterparty to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest.  Seller shall deliver to Buyer file—stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 17.15.

 

(b)           Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s and any Affiliated Hedge Counterparty’s rights and remedies
under and with respect to the Repurchase Documents, the Transactions and the
Purchased Assets.

 

(c)           If Seller fails to perform any of its Repurchase Obligations,
Buyer may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the costs and expenses incurred by Buyer in
connection therewith shall be payable by Seller.  Without limiting the
generality of the foregoing, Seller authorizes Buyer, at the option of Buyer and
the expense of Seller, at any time and from time to time, to take all actions
and pay all amounts that Buyer deems necessary or appropriate to protect,
enforce, preserve, insure, service, administer, manage, perform, maintain,
safeguard, collect or realize on the Purchased Assets and Buyer’s Liens and
interests therein or thereon and to give effect to the intent of the Repurchase
Documents.  No Default or Event of Default shall be cured by the payment or
performance of any Repurchase Obligation by Buyer on behalf of Seller.  Buyer
may make any such payment in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax Lien, title or
claim except to the extent such payment is being contested in good faith by
Seller in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

(d)           Without limiting the generality of the foregoing, Seller will no
earlier than six (6) or later than three (3) months before the fifth (5th)
anniversary of the date of filing of each UCC financing statement filed in
connection with to any Repurchase Document or any Transaction, (i) deliver and
file or cause to be filed an appropriate continuation statement with respect to
such financing statement and (ii) deliver or cause to be delivered to Buyer an
opinion of counsel, in form and substance reasonably satisfactory to Buyer,
confirming and updating the opinion delivered pursuant to Section 6.01(a) with
respect to perfection and otherwise to the effect that the security interests
hereunder continue to be enforceable and perfected security interests, subject
to no other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

62

--------------------------------------------------------------------------------


 

(e)           Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in its possession or control.  Buyer
shall incur no liability to Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets.  Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action.  Buyer shall have no obligation to
realize upon any Purchased Asset except through proper application of any
distributions with respect to the Purchased Assets made directly to Buyer or its
agent(s).  So long as Buyer and Custodian shall act in good faith in their
handling of the Purchased Assets, Seller waives or is deemed to have waived the
defense of impairment of the Purchased Assets by Buyer and Custodian.

 

Section 17.16  Default Rate.  To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.

 

Section 17.17  Set—off.  In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller and
each Guarantor each hereby grants to Buyer and each Indemnified Person, to
secure repayment of the Repurchase Obligations, a right of set-off upon any and
all of the following: monies, securities, collateral or other property of Seller
and each Guarantor and any proceeds from the foregoing, now or hereafter held or
received by Buyer, any Affiliate of Buyer or any Indemnified Person, for the
account of Seller or such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general, specified, special, time, demand, provisional or final) and credits,
claims or Indebtedness of Seller or any Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller or any Guarantor
and to set—off against any Repurchase Obligations or Indebtedness owed by Seller
or any Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Seller or any Guarantor, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, whether or not arising under the Repurchase
Documents and irrespective of the currency, place of payment or booking office
of the amount or obligation and in each case at any time held or owing by Buyer,
any Affiliate of Buyer or any Indemnified Person to or for the credit of any of
Seller or any Guarantor, without prejudice to Buyer’s right to recover any
deficiency; provided, however, that neither Buyer nor any Affiliated Hedge
Counterparty shall exercise any such right to set-off under any Repurchase
Document with respect to amounts on deposit at Buyer unless an Event of Default
has occurred; and, provided, further, that any such right to set-off under any
Repurchase Document with respect to amounts on deposit at Buyer is limited to an
amount not to exceed $35,000,000.  Each of Buyer, each Affiliate of Buyer and
each Indemnified Person is hereby authorized upon any amount becoming due and
payable by Seller or any Guarantor to Buyer or any Indemnified Person under the
Repurchase Documents, the Repurchase Obligations or otherwise or upon the
occurrence of an Event of Default, without notice to Seller or any Guarantor,
any such notice being expressly waived by Seller and each Guarantor to the
extent permitted by any Requirements of Law, to set—off, appropriate, apply and
enforce such right of set—off against any and all items hereinabove referred to
against any amounts owing to Buyer or

 

63

--------------------------------------------------------------------------------


 

any Indemnified Person by Seller or any Guarantor under the Repurchase Documents
and the Repurchase Obligations, irrespective of whether Buyer, any Affiliate of
Buyer or any Indemnified Person shall have made any demand under the Repurchase
Documents and regardless of any other collateral securing such amounts, and in
all cases without waiver or prejudice of Buyer’s rights to recover a deficiency;
provided, however, that neither Buyer nor any Affiliated Hedge Counterparty
shall exercise any such right to set-off under any Repurchase Document with
respect to amounts on deposit at Buyer unless an Event of Default has occurred;
and, provided, further, that any such right to set-off under any Repurchase
Document with respect to amounts on deposit at Buyer is limited to an amount not
to exceed $35,000,000.  Seller and each Guarantor shall be deemed directly
indebted to Buyer and the other Indemnified Persons in the full amount of all
amounts owing to Buyer and the other Indemnified Parties by Seller and
Guarantors under the Repurchase Documents and the Repurchase Obligations, and
Buyer and the other Indemnified Persons shall be entitled to exercise the rights
of set—off provided for above.  ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER
INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS,
PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET—OFF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER AND EACH GUARANTOR.

 

Buyer or any Indemnified Person shall promptly notify the affected Seller or the
affected Guarantor, as appropriate, after any such set—off and application made
by Buyer or such Indemnified Person, provided that the failure to give such
notice shall not affect the validity of such set—off and application.  If an
amount or obligation is unascertained, Buyer may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant Party
accounting to the other Party when the amount or obligation is ascertained. 
Nothing in this Section 17.17 shall be effective to create a charge or other
security interest.  This Section 17.17 shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which any Party is at any time otherwise entitled.

 

Section 17.18  Seller’s Waiver of Setoff.  Seller hereby waives any right of
setoff it may have or to which it may be or become entitled under the Repurchase
Documents or otherwise against Buyer, any Affiliate of Buyer, any Indemnified
Person or their respective assets or properties.

 

Section 17.19  Power of Attorney.  Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets without
Seller’s signature thereon as Buyer, at its option, may deem appropriate. 
Seller hereby appoints Buyer as Seller’s agent and attorney in fact to execute
any such financing statement or statements in Seller’s name and to perform all
other acts which Buyer deems appropriate to perfect and continue its ownership
interest in and/or the security interest granted hereby, if applicable, and to
protect, preserve and realize upon the Purchased Assets, including, but not
limited to, the right to endorse notes, complete blanks in documents, transfer
servicing (including, but not limited, to sending “good-bye letters” on behalf
of Seller, and sign assignments on behalf of Seller as its agent and attorney in
fact.  This agency and power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.  Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 17.19.  In
addition, Seller shall execute and deliver

 

64

--------------------------------------------------------------------------------


 

to Buyer a power of attorney in form and substance satisfactory to Buyer
(“Seller’s Power of Attorney”).

 

Section 17.20  Periodic Due Diligence Review.  At Seller’s expense, Buyer may
perform continuing due diligence reviews with respect to the Purchased Assets,
Seller, each Guarantor or any Affiliate of Seller or each Guarantor, including
ordering new third party reports, for purposes of, among other things, verifying
compliance with the representations, warranties, covenants, agreements, duties,
obligations and specifications made under the Repurchase Documents or otherwise;
provided, however, any costs and expenses incurred by the Buyer and reimbursable
to Buyer by Seller in connection with the foregoing shall not to exceed $25,000
annually. Upon reasonable prior notice to Seller, unless a Default or an Event
of Default exists, in which case no notice is required, Buyer or its
representatives may during normal business hours inspect any properties and
examine, inspect and make copies of the books and records of Seller, each
Guarantor or any Affiliate of Seller or each Guarantor, and the Records in the
possession of Seller, each Guarantor or any Affiliate of Seller or each
Guarantor.  Seller shall make available to Buyer one or more knowledgeable
financial or accounting officers and representatives of the independent
certified public accountants of Seller and each Guarantor for the purpose of
answering questions of Buyer concerning any of the foregoing.  Buyer may
purchase Purchased Assets from Seller based solely on the information provided
by Seller to Buyer and the representations, warranties, duties, obligations and
covenants contained herein, and Buyer may at any time conduct a partial or
complete due diligence review on some or all of the Purchased Assets including
re-generating the information used to originate and underwrite such Purchased
Assets.  Buyer may underwrite such Purchased Assets itself or engage a mutually
acceptable third-party underwriter to do so.

 

Section 17.21  Time of the Essence.  Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the Parties under the Repurchase Documents.

 

Section 17.22  Patriot Act Notice.  Buyer hereby notifies Seller that Buyer is
required by the Patriot Act to obtain, verify and record information that
identifies Seller.

 

Section 17.23  Successors and Assigns; No Third Party Beneficiaries.  Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns.  Nothing in the Repurchase Documents, express or implied,
shall give to any Person other than the Parties any benefit or any legal or
equitable right, power, remedy or claim under the Repurchase Documents;
provided, however, each Affiliated Hedge Counterparty shall be a third party
beneficiary of this Agreement.

 

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

SELLER:

 

 

 

 

 

 

 

 

NRFC WF CMBS, LLC

 

 

 

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Co-President & Chief Operating Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ John Rhee

 

Name:

John Rhee

 

Title:

Vice President

 

 

[Signatures Continue]

 

 [Signature page to Master Repurchase and Securities Contract]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

 

 

GUARANTOR:

 

 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Co-President & Chief Operating Officer

 

 

 

 

 

GUARANTOR:

 

 

 

NORTHSTAR REALTY FINANCE, L.P.

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

 Co-President & Chief Operating Officer

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

NRFC SUB-REIT CORP.

 

 

 

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Co-President & Chief Operating Officer

 

 

[End of Signatures]

 

 [Signature page to Master Repurchase and Securities Contract]

 

--------------------------------------------------------------------------------
